           Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 1 of 52




MANNING CURTIS BRADSHAW
  & BEDNAR PLLC
Alan C. Bradshaw, #4801
Mitch M. Longson, #15661
136 E. South Temple, Suite 1300
Salt Lake City, Utah 84111
Telephone: (801) 363-5678
Facsimile: (801) 364-5678
abradshaw@mc2b.com
mlongson@mc2b.com

Attorneys for Plaintiff

       IN THE THIRD JUDICIAL DISTRICT COURT OF SALT LAKE COUNTY
                             STATE OF UTAH

KTS HOLDINGS LLC d/b/a SOAR
TRANSPORTATION GROUP                                             SUMMONS

         Plaintiff,                                           Civil No. 200900902

v.                                                        Judge Todd M. Shaughnessy

THE HANOVER INSURANCE COMPANY,

         Defendant.


THE STATE OF UTAH TO THE ABOVE-NAMED DEFENDANT:

                    The Hanover Insurance Company
                    Registered Agent: CT Corporation System
                    1108 E. South Union Ave.
                    Midvale, UT 84047-2904

         You are hereby summoned and required to file an Answer in writing to the Complaint,

which has been filed with the Court and is herewith served upon you, with the Clerk of the

above-entitled Court at 450 South State Street, Salt Lake City, UT 84111, and serve upon or mail

to Plaintiff's attorney, Alan C. Bradshaw of Manning Curtis Bradshaw & Bednar PLLC, 136 East




{01982231.DOCX /}


                                                                            Exhibit A - Page 1
           Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 2 of 52



South Temple, Suite 1300, Salt Lake City, Utah 84111, a copy of said Answer within thirty (30)

days after service of said Complaint upon you.

         If you fail to do so, judgment by default will be taken against you for the relief demanded

in said Complaint.

         DATED this 4th day of February, 2020.


                                               MANNING CURTIS BRADSHAW & BEDNAR
                                               LLC



                                               Alan C. Bradshaw
                                               Attorneys for Plaintiff




{01982231.DOCX /}                                 2



                                                                               Exhibit A - Page 2
                      Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 3 of 52

                           THIRD DISTRICT COURT SALT LAKE CITY, COUNTY OF SALT LAKE




           Plaintiff/Petitioner: KTS Holdings LLC dba Soar Transportation Group                  PROOF OF SERVICE
                                                                                                             Case No: 200900902
                         vs.
                                                                                                      Court Date/Time: 00/00/0000 / 12:00 AM
      Defendant/Respondent: The Hanover Insurance Company                                                 Court Room:



Legal documents received by Statewide Process Servers on the 4th day of February, 2020 at 12:25 PM to be served on:

The Hanover Insurance Company, Reg Agent CT Corp
1108 E South Union Ave
Midvale, UT 84047

I, Adam Robins, am over the age of 18, I am not a party to this action, and I am not an attorney for a party to this action. On the 4th
February, 2020 at 02:02 PM, I did the following:

Corporate Serve: By personally handing the legal document(s) with a conformed copy of this SUMMON AND COMPLAINT AND
DEMAND FOR JURY TRIAL to Holli Tharp, REGISTERED AGENT, at 1108 E South Union Ave, Midvale, UT 84047 at
approximately 02:02 PM on 4th February, 2020.



Description of Person Accepting Service:
Female, White, Brown hair, Approx. Age: 30 years, Approx. Height: 5 ft 6 in., Approx. Weight: 125 lbs.

Supplemental Data Appropriate to this Service:

• 1108 E South Union Ave , Midvale, UT 84047:
2/4/2020 2:02 PM:




I have not included any non-public information in this document.

I declare under criminal penalty under the law of Utah that the foregoing is true and correct.




                                                                X_______________________________________
                                                               Adam Robins - PI# A103445
                                                               Statewide Process Servers                                        Service
                                                               PO Box 845                                                       Fee:
                                                               West Jordan, UT, 84084                                           $35.00
                                                               801-809-4133
                                                                Manning Curtis Brandshaw and Bednar
                                                                136 e South Temple #1300
                                                                Salt Lake City, UT 84111
                                                                (801) 363-5678
                                                                Atty File#: 200900902
                                                                Invoices - leliason@mc2b.com




175130 175130 175130 175130 175130 175130
                                                                                                      Exhibit A - Page 3
          Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 4 of 52




MANNING CURTIS BRADSHAW
  & BEDNAR PLLC
Alan C. Bradshaw, #4801
Mitch M. Longson, #15661
136 E. South Temple, Suite 1300
Salt Lake City, Utah 84111
Telephone: (801) 363-5678
Facsimile: (801) 364-5678
abradshaw@mc2b.com
mlongson@mc2b.com

Attorneys for Plaintiff


        IN THE THIRD JUDICIAL DISTRICT COURT OF SALT LAKE COUNTY

                                           STATE OF UTAH


 KTS HOLDINGS LLC d/b/a SOAR
 TRANSPORTATION GROUP
                                                             COMPLAINT AND DEMAND
          Plaintiff,                                            FOR JURY TRIAL
                                                                    (Tier 3)
 v.
                                                                   Civil No. 200900902
 THE HANOVER INSURANCE COMPANY,
                                                               Judge Todd M. Shaughnessy
          Defendant.



        Plaintiff KTS Holdings LLC d/b/a Soar Transportation Group (“Soar”), by and through

undersigned counsel, complains against The Hanover Insurance Company (“Hanover”) as follows:

                                                PARTIES

        1.          Plaintiff Soar is a Delaware limited liability company engaged in the

transportation business with a business location in West Valley City, Utah.

        2.          Hanover is an insurance company engaged in the business of providing insurance

to policyholders like Soar.


{01972198.DOCX /}                                    1


                                                                                  Exhibit A - Page 4
          Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 5 of 52



                                         JURISDICTION AND VENUE

          3.        This Court has jurisdiction over the subject matter in this action pursuant to Utah

 Code §§ 78A-5-102 and 78B-6-401.

          4.        Venue is proper in this Court pursuant to Utah Code § 78B-3-307.

          5.        Soar designates this as a Tier 3 action under the Utah Rules of Civil Procedure

 because the amount of damages exceeds $300,000.

                                           FACTUAL BACKROUND

          6.        Hanover was at all relevant times engaged in the business of selling insurance.

 Hanover entered into a contract of insurance, policy number BDY-1050709-03 (the “Policy”),

 providing Crime Coverage to Soar for the period from May 1, 2019 to May 1, 2020. Premiums

 were paid for this coverage. A copy of the Policy is attached hereto as Exhibit A.

          7.        The Policy provides Crime Coverage to Soar including “Fidelity Coverage” for an

 employee’s theft subject to a limit of liability of $1,000,000 and a retention of $10,000. The

 Crime Coverage also provides coverage for “Investigative Expense.”

          8.        Between May 25, 2018 and March 27, 2019, Roscoe Atkinson, an employee of

 Soar at such times, took for himself $814,799.81 of Soar’s money. Soar has also incurred

 $181,713.44 in Investigative Expense through August 6, 2019. Soar has incurred additional

 Investigative Expense since August 6, 2019 in connection with its loss (collectively “Losses”).

          9.        Soar provided Hanover with timely notice of its Losses including timely

 submission of a signed and sworn Proof of Loss (“POL”).

          10.       On October 14, 2019 Hanover denied all coverage for Soar’s Losses (“Denial”)

 including denial of coverage for Fidelity Coverage (and employee theft) and Investigative

 Expense. A copy of Hanover’s Denial is attached hereto as Exhibit B.



{01972198.DOCX /}                                    2


                                                                                   Exhibit A - Page 5
          Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 6 of 52



          11.       In denying coverage, Hanover has not asserted that the Policy provisions for

 Fidelity Coverage and Investigative Expense do not cover Soar’s Losses, including Hanover has

 not identified any exclusion or other limitation upon the coverage provided to Soar for such

 Losses. Instead, Hanover has denied coverage solely on the basis that Soar allegedly made

 material misrepresentations in connection with a renewal application dated April 29, 2019 (the

 “2019 Application”) and an application allegedly dated April 20, 2016 (actually dated May 20,

 2019 and addressed to Travelers not Hanover) (the “2016 Application”).

          12.       Neither the 2019 Application nor the 2016 Application are attached to or made a

 part of the Policy and such applications are not part of the Policy’s terms under the Utah Insurance

 Code § 31A-21-106(1)(a), which does not permit incorporation by reference in insurance policies.

 To the extent the Policy language purports to incorporate the 2019 Application by reference, such

 incorporation by reference language is not effective under the Utah Insurance Code. Additionally,

 the language of the Policy expressly does not incorporate by reference the non-“warranty”

 answers to questions in the 2016 Application.

          13.       Hanover has also not sought to timely pursue a claim for rescission of the Policy.

 Hanover is prohibited from pursuing such a remedy under the Policy which states: “The Insurer

 shall not be entitled under any circumstances to void or rescind this Policy with respect to any

 Insured.” See Policy XIX. Additionally, Hanover has not timely pursued rescission under the

 Utah Insurance Code § 31A-21-105(5) which requires that a misrepresentation or rescission claim

 be asserted, if at all, within 60 days after “the insurer acquired knowledge of sufficient fact to

 constitute a general defense to all claims under the Policy.” The facts Hanover claims constitute

 a general defense were known by Hanover no later than August 6, 2019 and were not timely

 pursued under § 31A-21-105(5).



{01972198.DOCX /}                                   3


                                                                                 Exhibit A - Page 6
           Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 7 of 52



           14.      Hanover also has no basis to deny coverage based upon the 2019 Application or the

 2016 Application. The 2019 Application and the 2016 Application are not part of the Policy

 language, and Hanover has failed to timely assert a general defense under Utah Code § 31A-21-

 105(5).

           15.      Hanover has also failed to identify a basis to deny coverage under Utah Code §

 31A-21-105 including it cannot identify in the 2019 Application or the 2016 Application any

 misrepresentations; Hanover did not rely upon any alleged misrepresentations in the 2019

 Application or the 2016 Application; any alleged misrepresentations in the 2019 Application or

 the 2016 Application were not material and were not made with an intent to deceive; and any

 alleged misrepresentations in the 2019 Application and the 2016 Application did not contribute

 to Soar’s Losses.

           16.      Additionally, Hanover’s reliance on an alleged non-disclosure of information not

 requested by Hanover on an application is not a defense to an action against Hanover under the

 Policy. See Utah Code § 31A-21-105(4). The 2016 Application in particular does not include

 any information requested by Hanover and under Utah Code § 31A-21-105(4) Hanover cannot

 rely upon information not requested by Hanover.

           17.      By denying coverage to Soar based upon language within documents that are not

 part of the Policy and that Hanover knew or should have known were truthful or innocently

 misstated, non-material, and not relied upon by Hanover, Hanover breached the Policy’s covenant

 of good faith and fair dealing. Among other conduct, Hanover failed to determine whether Soar’s

 claim is valid, it failed to fairly evaluate Soar’s claim, and it failed to act promptly and reasonably

 in rejecting the claim. Hanover’s wrongful conduct damaged Soar.




{01972198.DOCX /}                                   4


                                                                                 Exhibit A - Page 7
          Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 8 of 52



          18.       Hanover has also wrongfully based its coverage denial on “facts” that it knows or

 that it has been informed are untrue. These “facts” include Hanover’s untrue assertion that on

 May 20, 2016 and on April 29, 2019 the individuals who performed bank statement

 reconciliations for Soar also had check writing authority. Hanover knows that such “facts” are

 untrue. On May 20, 2016 the individuals with check writing authority were Kelle Simon and

 Julie Simon and they did not at that time perform bank statement reconciliations for Soar. On

 April 29, 2019 the individuals associated with Soar with check writing authority were Raun

 Singleton and Cody D. Isaacson and they did not at that time perform bank statement

 reconciliations. As of April 29, 2019, Roscoe Atkinson was no longer employed by Soar.

                                      FIRST CAUSE OF ACTION

                                         (Declaratory Judgment)

        19.         Soar incorporates the allegations contained in paragraphs 1 - 17 as though set forth

herein verbatim.

        20.         Soar is the policyholder under the Policy.

        21.         Hanover is obligated under the Policy to pay all of Soar’s Losses (including Fidelity

Coverage and Investigative Expense) in connection with the conduct of Roscoe Atkinson.

        22.         An actual controversy exists between Soar and Hanover regarding Hanover’s

obligation to pay Soar’s Losses in connection with the conduct of Roscoe Atkinson.

        23.         Soar seeks a judicial declaration, pursuant to Utah Code § 78B-6-401, of the

obligation of Hanover to pay Soar’s Losses in connection with the conduct of Roscoe Atkinson.




{01972198.DOCX /}                                     5


                                                                                   Exhibit A - Page 8
          Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 9 of 52



                                     SECOND CAUSE OF ACTION

                                           (Breach of Contract)

        24.         Soar incorporates the allegations contained in 1 – 22 as though set forth herein

verbatim.

        25.         The Policy obligates Hanover to pay Soar for its Losses (including Fidelity

Coverage and Investigative Expense) in connection with the conduct of Roscoe Atkinson.

        26.         Hanover has breached the Policy by failing to timely pay Soar’s Losses in

connection with the conduct of Roscoe Atkinson.

        27.         As direct and proximate result of Hanover’s breach of contract, Soar has suffered

damages in the amount to be proven at trial.

                                      THIRD CAUSE OF ACTION

                         (Breach of Covenant of Good Faith and Fair Dealing)

        28.         Soar incorporates the allegations contained in paragraphs 1 - 26 as though set forth

herein verbatim.

        29.         The Policy contains an implied covenant of good faith and fair dealing.

        30.         Hanover has breached its obligation of good faith and fair dealing as a result of the

conduct described above including its denial of coverage based solely upon applications that are

not a part of the Policy and for which Hanover cannot meet its burdens under Utah Code § 31A-

21-105. Hanover also bases its coverage denial on facts it knows to be untrue.

        31.         As a direct and proximate result of the breach of the covenant of good faith and fair

dealing, Soar has suffered damages in an amount to be proven at trial. These damages include,

but are not limited to, business losses, and attorneys’ fees of the greater of hourly fees and costs

as paid by Soar or 40% of Soar’s Losses of not less than $996,513.25.



{01972198.DOCX /}                                     6


                                                                                   Exhibit A - Page 9
         Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 10 of 52



        WHEREFORE, Soar requests judgment as follows:

        1.          On the First Cause of Action, for a declaratory judgment as follows:

                    (a)    That Hanover must pay for Soar’s Losses in connection with the conduct of

Roscoe Atkinson including all amounts requested in Soar’s POL and a declaration that Hanover

may not rely upon the 2019 Application or the 2016 Application to deny coverage to Soar;

                    (b)    For such other and further relief as the Court deems just and proper.

        2.          On the Second Cause of Action, as follows:

                    (a)    For damages according to proof at trial;

                    (b)    For pre- and post-judgment interest according to law;

                    (c)    For such other and further relief as the Court deems just and proper.

        3.          On the Third Cause of Action, as follows:

                    (a)    For damages according to proof at trial;

                    (b)    For pre- and post-judgment interest according to law;

                    (c)    For Soar’s attorneys’ fees, costs and expenses of this action;

                    (d)    For business losses and/or other consequential damages;

                    (e)    For such other and further relief as the Court deems just and proper.

        DATED this 3rd day of February, 2020.

                                                  MANNING CURTIS BRADSHAW & BEDNAR
                                                  PLLC


                                                  /s/ Alan C. Bradshaw
                                                  Alan C. Bradshaw
                                                  Mitch M. Longson
                                                  Attorneys for Soar




{01972198.DOCX /}                                    7


                                                                                 Exhibit A - Page 10
Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 11 of 52




              EXHIBIT A




                                                    Exhibit A - Page 11
               Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 12 of 52
                                                                                                        H A N OVE R
                                          Private Company Advantage
                                                                             Policy Declarations


NOTICE: THE LIABILITY COVERAGE PARTS ARE WRITTEN ON A CLAIMS-MADE BASIS. SUBJECT TO ITS
TERMS, THIS POLICY APPLIES ONLY TO CLAIMS FIRST MADE AGAINST THE INSUREDS DURING THE POLICY
PERIOD OR ANY APPLICABLE EXTENDED REPORTING PERIOD. THE LIMITS OF LIABILITY CAN BE
COMPLETELY EXHAUSTED BY DEFENSE EXPENSES AND DEFENSE EXPENSES WILL BE APPLIED AGAINST
THE RETENTION. THE INSURER WILL HAVE NO LIABILITY FOR DEFENSE EXPENSES OR THE AMOUNT OF
ANY JUDGMENT OR SETTLEMENT IN EXCESS OF THE APPLICABLE LIMIT OF LIABILITY.


PLEASE READ THE ENTIRE POLICY CAREFULLY.

            Policy Number                                     The Hanover Insurance Company
             BDY-1050709-03                                               440 Lincoln Street
                                                                   Worcester, Massachusetts 01653
                                                        (A Stock Insurance Company, herein called the Insurer)



Item 1.   NAMED INSURED

          KTS HOLDINGS LLC
          DBA Soar Transportation Group
          977 West 2100 South
          Salt Lake City, UT 84119

Item 2.   POLICY PERIOD
          Inception Date: 05/01/2019 Expiration Date: 05/01/2020
          (12:01 AM standard time at the address shown in Item 1)

Item 3.   COMBINED POLICY AGGREGATE LIMIT OF LIABILITY: ☐ YES ☒ NO

          If “Yes” is checked above the Combined Policy Aggregate Limit of Liability for all Claims under all Liability
          Coverage Parts is N/A

Item 4.   COVERAGE PARTS APPLICABLE TO THIS POLICY

                                  Coverage Part                              Yes         No

           Directors & Officers and Entity Liability Coverage Part            ☐          ☒

           Employment Practices Liability Coverage Part                       ☐          ☒

           Fiduciary Liability Coverage Part                                  ☐          ☒

           Cyber Privacy & Security Coverage Part                             ☐          ☒

           Crime Coverage Part                                                ☒          ☐

           Kidnap & Ransom Coverage Part                                      ☐          ☒




Form 904 1002 Ed. 01/14                                                                                     Page 1 of 2
                                                                                         Exhibit A - Page 12
                Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 13 of 52
                                                                                                    H A N OVE R
                                          Private Company Advantage
                                                                          Policy Declarations

Item 5.    COVERAGE PREMIUM                                                                   $4,258.00
                                                                                              N/A
           Total Amount:                                                                      $4,258.00


Item 6.    ENDORSEMENTS EFFECTIVE AT INCEPTION: See Schedule of Forms attached.


Item 7.    NOTICE TO INSURER
           Report a claim to the Company as required to:

           The Hanover Insurance Company
           P.O. Box 15145
           Worcester, MA 01615

           National Claims Telephone Number: 800-628-0250
           Facsimile: 800-399-4734
           Email: firstreport@hanover.com



Agent on behalf of:                VANBRIDGE
                                   210 HUDSON ST STE 601
                                   JERSEY CITY NJ 07311



  We have caused this Policy to be signed by our President and Secretary and countersigned where required by a duly
                                          authorized agent of the Company.




               John C. Roche, President                                   Charles F. Cronin, Secretary




Form 904 1002 Ed. 01/14                                                                                   Page 2 of 2
                                                                                      Exhibit A - Page 13
                  Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 14 of 52


                                                Common Policy Terms and Conditions

      THIS IS A CLAIMS-MADE COVERAGE WITH DEFENSE EXPENSES INCLUDED IN THE LIMIT OF LIABILITY.
                                PLEASE READ THE POLICY CAREFULLY.

In consideration of the premium paid, in reliance upon the statements in the Application and subject to the Declarations,
limitations, conditions, definitions and other provisions of this Policy, including endorsements hereto, the Insurer and the
Insureds agree as follows:

I.       COMMON TERMS AND CONDITIONS
         The Common Policy Terms and Conditions of this Policy shall apply to all Coverage Parts. Unless stated to the
         contrary in any Coverage Part, the terms and conditions of each Coverage Part of this Policy shall apply only to
         that Coverage Part and shall not apply to any other Coverage Part of this Policy. If any provision in this Common
         Policy Terms and Conditions is inconsistent or in conflict with the terms and conditions of any Coverage Part, the
         terms and conditions of such Coverage Part shall control for purposes of that Coverage Part. Any defined term
         referenced in this Common Policy Terms and Conditions and also defined in a Coverage Part shall, for purposes
         of coverage under that Coverage Part, have the meaning set forth in that Coverage Part, unless otherwise stated.



II.      DEFINITIONS
         Application means:
         A. Any portion of an application given to the Insurer for this Policy including any attachments, written information
            and materials provided to the Insurer by or on behalf of an Insured for the purposes of the Insurer’s
            underwriting of this Policy; and
         B. Any warranty provided to the Insurer within the past three years in connection with any coverage part or
            policy of which this Policy is a renewal or replacement.
         Claim shall have the meaning as defined in the applicable Coverage Part.
         Defense Expenses shall have the meaning as defined in the applicable Coverage Part.
         Executive means any natural person who is, was, or shall become:
         A. A duly-elected or appointed director, officer, manager, in-house general counsel, or trustee of the Insured
            Entity;
         B. A duly elected or appointed manager or member of a Board of Managers of a Limited Liability Company,
            boards, committees or other units operated under the Insured Entity’s charter or with the Insured Entity’s
            written approval; or
         C. Any person holding an equivalent position to those described in A. and B. above in any Insured Entity
            incorporated, formed or organized anywhere in the world.
         Insured shall have the meaning as defined in the applicable Coverage Part.
         Insured Entity means the Named Insured and any Subsidiary.
         Insured Individual shall have the meaning as defined in the applicable Coverage Part.
         Insurer means the entity issuing this Policy as designated in the Policy Declarations.
         Liability Coverage Part means individually or collectively: the Directors, Officers and Entity Liability, Employment
         Practices Liability and Fiduciary Liability Coverage Parts; and Insuring Agreements A. Privacy and Security
         Liability and B. Cyber Media Liability of the Cyber Privacy and Security Coverage Part, if purchased and as set
         forth in Item 4. of the Policy Declarations.
         Loss shall have the meaning as defined in the applicable Coverage Part.




Form 904 1001 Ed. 10/15                                                                                            Page 1 of 6


                                                                                            Exhibit A - Page 14
                Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 15 of 52


                                               Common Policy Terms and Conditions

       Named Insured means the entity designated in Item 1. of the Policy Declarations.
       Non-Liability Coverage Part means individually or collectively:
       A. The Crime Coverage Part and Kidnap & Ransom Coverage Part; and
       B. Insuring Agreements C. through I. of the Cyber Privacy and Security Coverage Part;
       If purchased and as set forth in Item 4. of the Policy Declarations.
       Policy Period means the period of time from the inception date shown in Item 2. of the Policy Declarations to the
       earlier of the expiration date shown in ltem 2. of the Policy Declarations or the effective date of termination of this
       Policy.
       Pollutants means any solid, liquid, gaseous or thermal irritants or contaminants, including smoke, vapors, soot,
       fumes, acids, alkalis, chemicals and waste. Waste includes materials to be recycled, reconditioned or reclaimed.
       Related Claims means all Claims based upon, arising from or in any way related to the same facts,
       circumstances, situations, transactions, results, damage or events or the same series of facts, circumstances,
       situations, transactions, results, damage or events.
       Related Wrongful Act shall have the meaning as defined in the applicable Coverage Part.
       Subsidiary means:
       A. Any entity in which an Insured Entity owns more than fifty percent (50%) of the outstanding securities
          representing the right to vote for election of or to appoint directors, trustees, managers, member of the Board
          of Managers or equivalent positions of such entity are owned or controlled by the Named Insured, directly or
          through one or more Subsidiaries;
       B. Any entity while:
           1. Exactly fifty percent (50%) of the securities representing the right to vote for election of or to appoint
              directors, trustees, managers, members of the Board of Managers, or equivalent positions of such entity
              are owned, or controlled by the Named Insured, directly or through one or more Subsidiaries; and
           2. The Named Insured, pursuant to a written contract with the owners of the remaining and outstanding
              voting stock of such entity, solely controls the management and operation of such entity; or
       C. Any foundation or charitable trust while such entity is controlled by the Named Insured.
       Coverage shall apply to a Subsidiary only during the time it qualifies as a Subsidiary.
       Wrongful Act shall have the meaning as defined in the applicable Coverage Part.




III.   EXCLUSIONS
       This insurance does not apply to Loss for any Claim:
       A. Pollution
       Based upon, arising out of or in any way related to:
       The actual, alleged or threatened discharge, dispersal, seepage, migration, release or escape of Pollutants;
       1. Loss, cost or expense arising out of any request, demand, order or statutory or regulatory requirement that
          any Insured or others test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way
          respond to or assess the effects of Pollutants; or
       2. Any regulation, direction, request or order by or on behalf of a governmental authority to test for, monitor,
          remove, contain, treat, detoxify or neutralize, or in any way respond to or assess the effects of Pollutants.



Form 904 1001 Ed. 10/15                                                                                            Page 2 of 6


                                                                                            Exhibit A - Page 15
                Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 16 of 52


                                              Common Policy Terms and Conditions

       B. Nuclear
       Based upon, arising out of or in any way related to the radioactive, toxic, or explosive properties of nuclear
       material which includes, but is not limited to, Source Material, Special Nuclear Material and Byproduct Material as
       those terms are defined in the Atomic Energy Act of 1954 and any amendments thereto, and any similar
       provisions of any federal, state or local statutory or common law.



IV.    LIMIT OF LIABILITY
       A. If the Combined Policy Aggregate Limit of Liability in Item 3. of the Policy Declarations is elected, the amount
          stated shall be the Insurer’s maximum liability for all Loss during the Policy Period arising from a Claim or
          Related Claims under one or more Liability Coverage Parts combined. However, any Loss paid under a
          Liability Coverage Part shall not exceed the Maximum Aggregate Limit of Liability stated in Item 3. of the
          respective Coverage Part Declarations.
       B. If the Combined Policy Aggregate Limit of Liability in Item 3. of the Policy Declarations is not elected, the
          Insurer’s maximum liability for all Loss during the Policy Period arising from a Claim or Related Claims
          under each Liability Coverage Part shall not exceed the Maximum Aggregate Limit of Liability stated in Item
          3. of the respective Coverage Part Declarations.




V.     SPOUSES, DOMESTIC PARTNERS, ESTATES AND LEGAL REPRESENTATIVES
       Solely with respect to the Liability Coverage Parts, coverage shall extend to:
       A. A lawful spouse or domestic partner, as defined under any applicable federal, state or local law, of an Insured
          Individual solely by reason of such person’s status as spouse or domestic partner or such person’s
          ownership interest in property which the claimant seeks as recovery from an Insured Individual;
       B. The estate, heirs, legal representatives or assigns of an Insured Individual if such Insured Individual is
          deceased, legally incompetent, insolvent or bankrupt.
       Coverage shall not apply to Loss for Claims for any actual or alleged act, error, omission, misstatement,
       misleading statement, neglect or breach of duty by an Insured Individual’s spouse, domestic partner, heir,
       estate, legal representative or assigns.



VI.    RELATED CLAIMS
       With respect to the Liability Coverage Parts all Related Claims will be considered as a single Claim made in
       the Policy Period or Extended Reporting Period in which the earliest of such Related Claims was first made or
       first deemed to have been made pursuant to the applicable Coverage Part. All Related Claims are subject to the
       Limits of Liability, Retention and other terms and conditions applicable to the earliest Related Claim.



VII.   LEGAL PROCEEDINGS
       A. No individual or entity has a right under this Policy to join the Insurer as a party or otherwise bring us into a
          suit asking for damages from an Insured or to sue the Insurer on this Policy unless all of its terms have been
          fully complied with.
       B. An individual or entity may sue us to recover on an agreed settlement or on a final judgment against an
          Insured but the Insurer will not be liable for damages that are not payable under the terms of this Policy or



Form 904 1001 Ed. 10/15                                                                                         Page 3 of 6


                                                                                          Exhibit A - Page 16
                 Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 17 of 52


                                               Common Policy Terms and Conditions

            that are in excess of the applicable Limit of Liability. An agreed settlement means a settlement and release of
            liability signed by us, the Insured and the claimant or the claimant’s legal representative.



VIII.   CHANGE IN CONTROL OR EXPOSURE
        A. Acquisition of the Named Insured
            If during the Policy Period:
            1. Another individual, entity or group of individuals or entities acquires more than fifty percent (50%) of the
               assets of the Named Insured; or
            2. Another individual, entity or group of individuals or entities acquires more than fifty percent (50%) of
               outstanding securities representing the right to vote for the election of directors, trustees, members of the
               Board of Managers or management committee members of the Named Insured;
            3. The Named Insured consolidates or merges with another entity and the Named Insured is not the
               surviving entity; or
            4. The Named Insured emerges from bankruptcy on an effective date stated in the plan of reorganization;
            Then the applicable coverage under this Policy with respect to:
                a. Liability Coverage Parts shall continue until the termination or expiration of the Policy Period but
                   only for Claims for a Wrongful Act which occurs prior to the transaction date of such event;
                b. Non-Liability Coverage Parts shall terminate as of the transaction date of such event.
            The Named Insured shall notify the Insurer of such transaction as soon as practicable but no later than sixty
            (60) days after the effective date of the transaction, and provide such additional information as the Insurer
            requires.
        B. Cessation of Subsidiaries
            If before or during the Policy Period an Insured Entity ceases to be a Subsidiary then coverage for such
            Subsidiary and its Insureds shall continue until termination or expiration of this Policy Period but only for
            Claims for Wrongful Acts prior to the date such entity ceased to be a Subsidiary.
        C. Acquisition of Another Organization
            If before or during the Policy Period the Insured Entity acquires the voting rights of another entity such that
            the acquired entity becomes a Subsidiary, then coverage for such Subsidiary and its Insureds shall be
            provided but only for Claims for Wrongful Acts after the date such entity became a Subsidiary.
            If during the Policy Period the Insured Entity acquires another entity and at the time of such acquisition the
            entity becomes a Subsidiary (or would have but for its absorption into the Insured) and the total assets of
            the acquired entity exceeded twenty five percent (25%) of the Insured Entity as of the beginning of the
            Policy Period, then the Named Insured shall agree to any amendments to the terms of this Policy, including,
            but not limited to, any additional premium the Insurer may require.



IX.     SUBROGATION
        In the event of any payment under this Policy, the Insurer shall be subrogated to the extent of such payment to all
        of the Insured’s rights of recovery. The Insured shall execute and deliver instruments and papers and do
        whatever else is necessary to secure such rights, including the execution of such documents necessary to enable




Form 904 1001 Ed. 10/15                                                                                          Page 4 of 6


                                                                                           Exhibit A - Page 17
                 Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 18 of 52


                                                 Common Policy Terms and Conditions

        the Insurer to effectively bring suit or otherwise pursue subrogation rights in the name of the Insureds, and shall
        do nothing to prejudice or compromise such rights without the Insurer’s express written consent.




X.      OTHER INSURANCE
        If other valid and collectible insurance (other than a policy that is issued specifically as excess of this Policy) is
        available to the Insured for loss covered under this Policy, then the insurance provided by this Policy shall be
        excess of such other insurance regardless of whether or not such insurance is primary, contributory, excess,
        contingent or otherwise.




XI.     TERRITORY
        This Policy applies anywhere in the world.



XII.    TERMINATION OF POLICY
        This Policy will terminate upon:
        A. Twenty (20) days after the receipt by the Named Insured of a written notice of termination from the Insurer
           based upon nonpayment of premium, unless such premium is paid within such twenty (20) day period;
        B. Receipt by the Insurer of written notice of termination from the Named Insured;
        C. Expiration of the Policy Period; or
        D. A date agreed upon by the Insurer and the Named Insured.



XIII.   BANKRUPTCY
        Bankruptcy of an Insured shall not relieve the Insurer of its obligations under this Policy.



XIV.    VALUATION AND FOREIGN CURRENCY
        All premiums, Limits, Retentions, and other amounts are expressed and payable in the currency of the United
        States of America. If a judgment is rendered, a settlement is denominated or another element of loss under this
        Policy is stated in a currency other than the United States of America dollars, then payment under this Policy shall
        be made in United States of America dollar equivalent determined by the rate of exchange published in the Wall
        Street Journal on the date the judgment becomes final, the amount of the settlement is agreed upon or any
        element of loss is due, respectively.



XV.     ROLE OF NAMED INSURED
        By accepting this Policy, the Named Insured agrees that it is authorized to, and will act on behalf of all Insureds
        with respect to any rights provided under this Policy and each Insured agrees that the Named Insured shall act
        on its behalf with respect to all such matters.



Form 904 1001 Ed. 10/15                                                                                            Page 5 of 6


                                                                                            Exhibit A - Page 18
                  Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 19 of 52


                                                Common Policy Terms and Conditions


XVI.     TITLES AND HEADINGS
         The titles and headings in this Policy are solely for convenience and form no part of the terms and conditions of
         coverage.



XVII.    CONFORMANCE TO LAW AND TRADE SANCTIONS
         Coverage under this Policy does not apply to the extent trade, economic sanction, insurance or other laws or
         regulations prohibit the Insurer from providing insurance. The terms of this Policy which are in conflict with the
         statutes of the state in which this Policy is issued are amended to conform to those statutes.



XVIII.   NOTICE
         A. Notice to the Insurer of any Claim, Compliance Resolution Notice or circumstances under any Liability
            Coverage Part or any notice under any Non-Liability Coverage Part shall be deemed notice under the
            Policy in its entirety
         B. All notices to the Insurer under this Policy of any Claim, Compliance Resolution Notice or circumstances
            under any Liability Coverage Part or notice under any Non-Liability Coverage Part shall be deemed notice
            under the Policy in its entirety and shall be given in writing to the Insurer at the address shown in Item 7. of
            the Policy Declarations.



XIX.     RESCINDABILITY
         The Insurer shall not be entitled under any circumstances to void or rescind this Policy with respect to any
         Insured.




Form 904 1001 Ed. 10/15                                                                                          Page 6 of 6


                                                                                           Exhibit A - Page 19
             Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 20 of 52

                                                                               POLICYHOLDER NOTICE



                         U.S. TREASURY DEPARTMENT’S
                  OFFICE OF FOREIGN ASSETS CONTROL (”OFAC”)
                      ADVISORY NOTICE TO POLICYHOLDERS

No coverage is provided by this policyholder notice nor can it be construed to replace any provisions of your
policy. You should read your policy and review your Declarations page for complete information on the coverages
you are provided.
This notice provides information concerning possible impact on your insurance coverage due to directives issued
by OFAC. Please read this notice carefully.
The Office of Foreign Assets Control (“OFAC”) administers and enforces sanctions policy, based on Presidential
Declarations of National Emergency.
OFAC has identified and listed numerous foreign agents, front organizations, terrorists, terrorists organizations,
and narcotic traffickers as "Specially Designated Nationals and Blocked Persons". This list can be located on the
United States Treasury's web site: http//www.treas.gov/ofac.
In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
claiming the benefits of this insurance has violated United States sanctions law or is a Specially Designated
National and Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen
contract and all provisions of this insurance are immediately subject to OFAC. When an insurance policy is
considered to be such a blocked or frozen contract, no payments nor premium refunds may be made without
authorization from OFAC.
Other limitations on the premiums and payments also apply.




Form 904 7100 PHN Ed. 01/14                                                                                  Page 1 of 1

                                                                                     Exhibit A - Page 20
                 Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 21 of 52


                                                                                     POLICYHOLDER NOTICE




    CUSTOMER NOTICE OF PRIVACY POLICY AND PRODUCER COMPENSATION
         PRACTICES DISCLOSURES—PRIVACY POLICY DISCLOSURE

Collection of Information
We collect personal information so that we may offer quality products and services. This information may include, but is
not limited to, name, address, Social Security number, and consumer reports from consumer reporting agencies in
connection with your application for insurance or any renewal of insurance. For example, we may access driving records,
insurance scores or health information. Our information sources will differ depending on your state and/or the product or
service we are providing to you. This information may be collected directly from you and/or from affiliated companies, non-
affiliated third parties, consumer reporting agencies, medical providers and third parties such as the Medical Information
Bureau.
We, and the third parties we partner with, may track some of the web pages you visit through cookies, pixel tagging or
other technologies. We currently do not process or comply with any web browser’s “do not track” signals or similar
mechanisms that request us to take steps to disable online tracking. For additional information regarding online privacy,
please see our online privacy statement, located at www.hanover.com.


Disclosure of Information
We may disclose non-public, personal information you provide, as required to conduct our business and as permitted or
required by law. We may share information with our insurance company affiliates or with third parties that assist us in
processing and servicing your account. We also may share your information with regulatory or law enforcement agencies,
reinsurers and others, as permitted or required by law.
Our insurance companies may share information with their affiliates, but will not share information with non-affiliated third
parties who would use the information to market products or services to you.
Our standards for disclosure apply to all of our current and former customers.


Safeguards to Protect Your Personal Information
We recognize the need to prevent unauthorized access to the information we collect, including information held in an
electronic format on our computer systems. We maintain physical, electronic and procedural safeguards intended to
protect the confidentiality and integrity of all non-public, personal information, including but not limited to social security
numbers, driver’s license numbers and other personally identifiable information.


Internal Access to Information
Access to personal, non-public information is limited to those people who need the information to provide our customers
with products or services. These people are expected to protect this information from inappropriate access, disclosure and
modification.


Consumer Reports
In some cases, we may obtain a consumer report in connection with an application for insurance. Depending on the type
of policy, a consumer report may include information about you or your business, such as:
   character, general reputation, personal characteristics, mode of living;
   credit history, driving record (including records of any operators who will be insured under the policy); and/or
   an appraisal of your dwelling or place of business that may include photos and comments on its general condition.



Form 904 7107 PHN Ed. 12/14                                                                                      Page 1 of 3

                                                                                             Exhibit A - Page 21
                   Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 22 of 52


                                                                                            POLICYHOLDER NOTICE


Access to Information
Upon written request, we will inform you if we have ordered an investigative consumer report. You have the right to make
a written request within a reasonable period for information concerning the nature and scope of the report and to be
interviewed as part of its preparation. You may obtain a copy of the report from the reporting agency and, under certain
circumstances, you may be entitled to a copy at no cost.
You also may review certain information we have about you or your business in our files. To review information we
maintain in our files about you or your business, please write to us, providing your complete name, address and policy
number(s), and indicating specifically what you would like to see. If you request actual copies of your file, there may be a
nominal charge.
We will tell you to whom we have disclosed the information within the two years prior to your request. If there is not a
record indicating that the information was provided to another party, we will tell you to whom such information is normally
disclosed.
There is information that we cannot share with you. This may include information collected in order to evaluate a claim
under an insurance policy, when the possibility of a lawsuit exists. It may also include medical information that we would
have to forward to a licensed medical doctor of your choosing so that it may be properly explained.


Correction of Information
If after reviewing your file you believe information is incorrect, please write to the consumer reporting agency or to us,
whichever is applicable, explaining your position. The information in question will be investigated. If appropriate,
corrections will be made to your file and the parties to whom the incorrect information was disclosed, if any, will be
notified. However, if the investigation substantiates the information in the file, you will be notified of the reasons why the
file will not be changed. If you are not satisfied with the evaluation, you have the right to place a statement in the file
explaining why you believe the information is incorrect. We also will send a copy of your statement to the parties, if any, to
whom we previously disclosed the information and include it in any future disclosures.


Our Commitment to Privacy
In the insurance and financial services business, lasting relationships are built upon mutual respect and trust. With that in
mind, we will periodically review and revise our privacy policy and procedures to ensure that we remain compliant with all
state and federal requirements. If any provision of our privacy policy is found to be non-compliant, then that provision will be
modified to reflect the appropriate state or federal requirement. If any modifications are made, all remaining provisions of this privacy
policy will remain in effect. For more detailed information about our customer privacy policy (including any applicable state-
specific policies) and our online privacy statement, visit our Web site, located at www.hanover.com.


Further Information
If you have questions about our customer privacy policy (including any applicable state-specific policies) or our online
privacy statement, or if you would like to request information we have on file, please write to us at our Privacy Office,
N435, The Hanover Insurance Group, Inc., 440 Lincoln Street, Worcester, MA 01653. Please provide your complete
name, address and policy number(s). A copy of our Producer Compensation Disclosure is also available upon written
request addressed to the attention of the Corporate Secretary, N435, The Hanover Insurance Group, 440 Lincoln Street,
Worcester, MA 01653.


                                              Producer Compensation Disclosure
Our products are sold through independent agents and brokers, often referred to as “Producers.” We may pay Producers
a fixed commission for placing and renewing business with our company. We may also pay additional commission and
other forms of compensation and incentives to Producers who place and maintain their business with us. Details of our
Producer compensation practices may be found at www.hanover.com.




Form 904 7107 PHN Ed. 12/14                                                                                               Page 2 of 3

                                                                                                     Exhibit A - Page 22
                Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 23 of 52


                                                                             POLICYHOLDER NOTICE

This notice is being provided on behalf of the following Hanover Companies: The Hanover Insurance Group, Inc. -
Allmerica Financial Alliance Insurance Company - Allmerica Financial Benefit Insurance Company - Allmerica Plus
Insurance Agency, Inc. - Citizens Insurance Company of America - Citizens Insurance Company of Illinois - Citizens
Insurance Company of the Midwest - Citizens Insurance Company of Ohio - Citizens Management, Inc. - AIX Ins.
Services of California, Inc.- Campania Insurance Agency Co. Inc. - Campmed Casualty & Indemnity Co. Inc. - Chaucer
Syndicates Limited- Educators Insurance Agency, Inc.- Hanover Specialty Insurance Brokers, Inc. - The Hanover
American Insurance Company - The Hanover Insurance Company - The Hanover New Jersey Insurance Company - The
Hanover National Insurance Company - Hanover Lloyd's Insurance Company - Massachusetts Bay Insurance Company -
Opus Investment Management, Inc. - Professionals Direct Insurance Services, Inc. -Professional Underwriters Agency,
Inc. - Verlan Fire Insurance Company - Nova Casualty Company - AIX Specialty Insurance Company.




Form 904 7107 PHN Ed. 12/14                                                                            Page 3 of 3

                                                                                    Exhibit A - Page 23
                Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 24 of 52




     Coverage Part: Common Policy Terms and Conditions                    Endorsement Number: 1

     Issued To: KTS HOLDINGS LLC                                          Policy Number: BDY-1050709-03

     Issued By: The Hanover Insurance Company                             Effective Date: 05/01/2019




                                          SCHEDULE OF FORMS


     To be attached to and form part of the Policy Number listed above.

     Common Policy Terms and Conditions
     904-1002            01/14   Private Company Advantage Policy Declarations
     904-1001            10/15   Common Policy Terms and Conditions
     904-7100 PHN        01/14   U.S. Treasury Department's Office Of Foreign Assets Control ("OFAC") Advisory Notice
                                 To Policyholders
     904-7107 PHN        12/14   Privacy Policy and Producer Compensation Practices Disclosures-Privacy Disclosure
     904-1025            01/14   Schedule of Forms
     904-6043            10/15   Utah State Amendatory Endorsement

     Crime Coverage Part
     908-1002            01/14   Crime Coverage Part Declarations
     908-1001            10/15   Crime Coverage Part
     908-1155            10/15   Funds Transfer Fraud - False Pretenses Coverage
     908-1173            04/17   Vanbridge Crime Enhancement Endorsement
     908-3042            01/14   Designated Individuals or Classes of Individuals as Employees




All other terms and conditions remain unchanged. The title and any headings in this endorsement are solely for
convenience and form no part of the terms and conditions of coverage.



Form 904 1025 Ed. 01/14                                                                                   Page 1 of 1

                                                                                         Exhibit A - Page 24
                Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 25 of 52


                                                                                                         Endorsement


     Coverage Part: Common Policy Terms and Conditions                      Endorsement Number: 2

     Issued To: KTS HOLDINGS LLC                                            Policy Number: BDY-1050709-03

     Issued By: The Hanover Insurance Company                               Effective Date: 05/01/2019




                            UTAH STATE AMENDATORY ENDORSEMENT

     In consideration of the premium charged it is agreed that:

     A. Section X. Other Insurance is deleted and replaced by:
         X. OTHER INSURANCE
             If other valid and collectible insurance (other than a policy that is issued specifically as excess of this Policy)
             is available to the Insured for Loss covered under this Policy, then the insurance provided by this Policy
             will contribute on a pro rata basis with any other insurance. In such instance, pro rata means that the
             Insurer will not be liable for a greater portion of such Loss than the applicable Limit of Liability stated in this
             Policy bears to the total applicable Limit of Liability of all valid and collectible insurance of the Insured
             against such Loss.
     B. Section XII. Termination of Policy is deleted and replaced by:
         XII. TERMINATION / RENEWAL OF POLICY
             A. This Policy will terminate upon:
                   1. Ten (10) days after receipt by the Named Insured of a written notice of termination from the
                      Insurer, based upon nonpayment of premium, unless such premium is paid within such ten (10)
                      day period;
                   2. Thirty (30) days after receipt by the Named Insured of a written notice of termination from the
                      Insurer, for any other reason if this Policy has been in effect for less than sixty (60) days and is
                      not a renewal policy issued by the Insurer; or for one or more of the following other reasons if this
                      Policy has been in effect for sixty (60) days or more, or is a renewal of a policy the Insurer
                      issued:
                       a. Material misrepresentation;
                       b. Substantial change in the risk assumed, unless the Insurer should reasonably have foreseen
                          the change or contemplated the risk when entering into the contract;
                       c.   Substantial breaches of contractual duties, conditions or warranties.
                   3. Receipt by the Insurer of written notice of termination from the Named Insured;
                   4. Expiration of the Policy Period; or
                   5. A date agreed upon by the Insurer and the Named Insured.
               B. This Policy may be non-renewed by the Insurer by sending written notice to the Named Insured not
                  less than thirty (30) days prior to the expiration of the Policy Period.

All other terms and conditions remain unchanged. The title and any headings in this endorsement are solely for
convenience and form no part of the terms and conditions of coverage.



Form 904 6043 Ed. 10/15                                                                                           Page 1 of 2


                                                                                             Exhibit A - Page 25
                Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 26 of 52


                                                                                                       Endorsement


     Coverage Part: Common Policy Terms and Conditions                    Endorsement Number: 2

     Issued To: KTS HOLDINGS LLC                                          Policy Number: BDY-1050709-03

     Issued By: The Hanover Insurance Company                             Effective Date: 05/01/2019



               C. Notice of termination or nonrenewal will be mailed by first class mail to the Named Insured’s last
                  known address with a statement of the specific reasons for cancellation or nonrenewal.
               D. Notice of renewal at the terms and rates applicable at the expiration date of the Policy Period will be
                  mailed to the Named Insured’s last known address not more than forty five (45) days or less than
                  fifteen (15) days before expiration of the Policy Period. The notice will state the renewal premium,
                  how the renewal premium may be paid, and that failure to pay the renewal premium by the due date
                  extinguishes the Named Insured’s right to renewal.
     C. Section XVIII. Notice is amended to include:
         Notice given by or on behalf of the Insured to any authorized agent of the Insurer within the State of Utah, with
         particulars sufficient to identify the Policy, is notice to the Insurer. Failure to give any notice required by the
         Policy within the time specified does not invalidate a Claim made by the Insured if the Insured shows that it
         was not reasonably possible to give the notice within the prescribed time and that notice was given as soon as
         reasonably possible.




All other terms and conditions remain unchanged. The title and any headings in this endorsement are solely for
convenience and form no part of the terms and conditions of coverage.



Form 904 6043 Ed. 10/15                                                                                       Page 2 of 2


                                                                                          Exhibit A - Page 26
               Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 27 of 52
                                                       Private Company Advantage
                                                                     Crime Insurance Coverage Part


                                                                          Crime Declarations
                          PLEASE READ ALL TERMS AND CONDITIONS CAREFULLY

            Policy Number                                  The Hanover Insurance Company
             BDY-1050709-03                                            440 Lincoln Street
                                                                Worcester, Massachusetts 01653
                                                     (A Stock Insurance Company, herein called the Insurer)



Item 1.   NAMED INSURED

          KTS HOLDINGS LLC
          DBA Soar Transportation Group
          977 West 2100 South
          Salt Lake City, UT 84119

Item 2.   POLICY PERIOD
          Inception Date: 05/01/2019 Expiration Date: 05/01/2020
          (12:01 AM standard time at the address shown in Item 1)

Item 3.   INSURING AGREEMENTS, LIMITS OF LIABILITY AND RETENTIONS

              Insuring Agreement                    Limits of Liability          Retentions

           A. Fidelity
              1. Employee Theft                         $1,000,000                 $10,000
              2. ERISA Fidelity                         $1,000,000                   $0
              3. Client Property                        $1,000,000                 $10,000

           B. Forgery or Alteration                     $1,000,000                 $10,000

           C. Premises Coverage                         $1,000,000                 $10,000

           D. Transit Coverage                          $1,000,000                 $10,000

           E. Computer Crime
              1. Computer Fraud                         $1,000,000                 $10,000
              2. Restoration Expense                     $50,000                   $1,000

           F. Funds Transfer Fraud                      $1,000,000                 $10,000

           G. Credit, Debit or Charge Card              $1,000,000                 $10,000
              Fraud

           H. Money Orders and Counterfeit              $1,000,000                 $10,000
              Money




Form 908 1002 Ed. 01/14                                                                             Page 1 of 2
                                                                                    Exhibit A - Page 27
                 Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 28 of 52
                                                         Private Company Advantage
                                                                      Crime Insurance Coverage Part


                                                                           Crime Declarations

                 Insuring Agreement (con’t)          Limits of Liability           Retentions

            I.   Personal Accounts Protection
                 1. Forgery or Alteration                $1,000,000                  $10,000
                 2. Identity Fraud                        $25,000                    $1,000
                     Reimbursement

            J.   Investigative Expense                    $100,000                      $0




Item 4.    PREMIUM FOR COVERAGE PART                                                         $4,258.00


  We have caused this Policy to be signed by our President and Secretary and countersigned where required by a duly
                                          authorized agent of the Company.




                 John C. Roche, President                                  Charles F. Cronin, Secretary




Form 908 1002 Ed. 01/14                                                                                   Page 2 of 2
                                                                                      Exhibit A - Page 28
                Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 29 of 52


                                                                                 Cri m e Cov e ra ge Part

In consideration of the premium paid, in reliance upon the statements in the Application and subject to the Crime
Declarations, limitations, conditions, definitions and other provisions of this Coverage Part, including endorsements
hereto, the Insurer and the Insureds agree as follows:

I.     INSURING AGREEMENTS
       A. Fidelity
           1. Employee Theft
           The Insurer will pay the Insured for direct loss of or damage to Money, Securities or Other Property
           sustained by an Insured resulting from Theft or Forgery committed by an Employee, whether identified or
           not, acting alone or in collusion with others.
           2. ERISA Fidelity
           The Insurer will pay an Employee Benefit Plan for direct loss of Money, Securities or Other Property
           sustained by such Employee Benefit Plan resulting from fraudulent or dishonest acts, including larceny,
           Theft, embezzlement, Forgery, misappropriation, wrongful abstraction, wrongful conversion and willful
           misapplication, committed by a Fiduciary of any Employee Benefit Plan, whether identified or not, acting
           alone or in collusion with others.
           3. Client Property
           The Insurer will pay the Insured for direct loss of or damage to Money, Securities or Other Property
           sustained by the Insured’s Client resulting from Theft committed by an identified Employee not in collusion
           with such Client’s employees.
       B. Forgery or Alteration
           The Insurer will pay the Insured for loss directly caused by Forgery or alteration of a Financial Instrument
           which is:
           1. Made, drawn by or drawn upon the Insured;
           2. Made or drawn by one acting as the Insured’s agent, or
           which is purported to have been so made or drawn.
           If the Insured is sued for refusing to pay any written Financial Instrument on the basis that it has been
           forged or altered, and the Insured has the Insurer’s written consent to defend against the suit, the Insurer
           will pay for any reasonable legal fees and expenses that the Insured incurs and pays in such defense. The
           amount that the Insurer will pay is in addition to the Limit of Liability applicable to this Insuring Agreement.
           For the purposes of this Insuring Agreement, Financial Instrument includes a substitute check, as defined in
           the Check Clearing for the 21st Century Act, and shall be treated the same as the original it replaced.
       C. Premises Coverage
           The Insurer will pay the Insured for direct loss sustained by the Insured resulting from:
           1. Robbery, Theft or Safe Burglary, committed by a Third Party, of Money and Securities located inside
              the Premises or Banking Premises;
           2. Loss of or damage to Other Property resulting from an actual or attempted Robbery, Theft or Safe
              Burglary in the Premises; or
           3. Damage to the Premises or its exterior resulting from an actual or attempted Robbery, Theft or Safe
              Burglary;




Form 908 1001 Ed. 10/15                                                                                      Page 1 of 14


                                                                                          Exhibit A - Page 29
               Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 30 of 52


                                                                                 Cri m e Cov e ra ge Part

           4. Damage to a locked safe, vault, cash register, cash box or cash drawer located inside the Premises
              resulting from an actual or attempted Robbery or Safe Burglary of, or unlawful entry into such
              containers.
      D. Transit Coverage
           The Insurer will pay the Insured for direct loss sustained by the Insured resulting from:
           1. Robbery or Theft of Money and Securities committed by a Third Party, or destruction or disappearance
              of Money and Securities, while In Transit and including while temporarily within the living quarters of a
              Messenger.
           2. Robbery or Theft of Other Property committed by a Third Party, or destruction, disappearance or
              damage of Other Property, while In Transit.
      E. Computer Crime
           1. Computer Fraud
           The Insurer will pay the Insured for direct loss sustained by the Insured of Money, Securities and Other
           Property resulting directly from Computer Fraud.
           2. Program and Electronic Data Restoration Expense
           The Insurer will pay the Insured for reasonable Restoration Expense that the Insured incurs to restore or
           replace damaged or destroyed Computer Programs or Electronic Data stored within the Insured
           Computer System directly caused by a Computer Violation.
           Payment of reasonable Restoration Expense applies only if the Insured is unable to reproduce such
           Computer Programs or Electronic Data from back-up data copies.
           Payment of reasonable Restoration Expense will be made to the Insured upon the completion of the
           restoration of the damaged or destroyed Computer Programs or Electronic Data.
      F. Funds Transfer Fraud
           The Insurer will pay the Insured for direct loss of Money or Securities resulting from a Fraudulent
           Instruction directing a financial institution to transfer, pay or deliver Money or Securities from the Insured
           Transfer Account.
      G. Credit, Debit or Charge Card Fraud
           The Insurer will pay the Insured for direct loss resulting from Credit, Debit or Charge Card Fraud
           committed by a Third Party.
      H. Money Orders and Counterfeit Money
           The Insurer will pay the Insured for direct loss resulting from the Insured having accepted in good faith, in
           exchange for merchandise, Money or Securities:
           1. Money orders issued by any post office, express company or bank that are not paid upon presentation; or
           2. Counterfeit Money that is acquired during the regular course of business.
      I.   Personal Accounts Protection
           1. Personal Accounts Forgery or Alteration
           The Insurer will pay the Insured for direct loss resulting from Forgery or alteration of checks, drafts,
           promissory notes, or similar written promises, orders or directions to pay a sum certain in Money that are:
               a. Made, drawn or purported to be made or drawn upon personal accounts of the Executive; or
               b.   Made, drawn or purported to be made or drawn by someone acting as an agent of the Executive.




Form 908 1001 Ed. 10/15                                                                                    Page 2 of 14


                                                                                         Exhibit A - Page 30
                Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 31 of 52


                                                                                   Cri m e Cov e ra ge Part

            For the purposes of this Insuring Agreement, a substitute check, as defined in the Check Clearing for the 21st
            Century Act, shall be treated the same as the original it replaced.
            2. Identity Fraud Expense Reimbursement
            The Insurer will reimburse the Insured, on behalf of the Executive, for Identity Fraud Expense incurred by
            an Executive as a direct result of any Identity Fraud.
       J.   Investigative Expense
            1. The Insurer will pay the Insured for Investigative Expenses to determine the amount of loss covered
               under any Insuring Agreement of this Coverage Part.
            2. The Insurer will pay the Insured for Investigative Expenses after settlement of covered loss.



II.    DISCOVERY PERIOD
       The Insurer will pay the Insured for direct loss sustained prior to the effective date of cancellation of this
       Coverage Part which is Discovered by the Insured:
       A. No later than ninety (90) days from the date of that cancellation; and
       B. No later than one (1) year from the date of that cancellation with regard to any Employee Benefit Plan.
       However, this extended period to Discover loss terminates immediately upon the effective date of any other
       insurance policy obtained by the Insured, whether from the Insurer or another insurer, replacing in whole or in
       part the coverage afforded under this Coverage Part, whether or not such other insurance policy provides
       coverage for loss sustained prior to its effective date.



III.   DEFINITIONS
       Banking Premises means the interior of that portion of any building occupied by a banking institution or similar
       safe depository.
       Client means an entity for which the Insured performs services for a fee or under written contract while that
       contract is in effect.
       Client’s Premises means the interior of that portion of any building the Insured occupies in conducting its
       business.
       Computer Fraud means the unlawful taking of Money, Securities or Other Property resulting directly from a
       Computer Violation.
       Computer Program means a set of related electronic instructions which direct the operations and functions of a
       Computer System or devices connected to it which enable the Computer System or devices to receive,
       process, store, retrieve, send, create or otherwise act upon Electronic Data.
       Computer System means a computer and all input, output, processing, storage and communication facilities and
       equipment which are connected to such a device and which the operating system or application software used by
       the Insured are under direct operational control by the Insured. Off-line media libraries are deemed to be part of
       such Computer System.
       Computer Violation means:
       A. A Computer Virus designed to damage or destroy a Computer Program or Electronic Data; or
       B. A natural person (other than an Employee) who has gained unauthorized access to the Insured’s Computer
          System.




Form 908 1001 Ed. 10/15                                                                                     Page 3 of 14


                                                                                         Exhibit A - Page 31
               Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 32 of 52


                                                                               Cri m e Cov e ra ge Part

      Computer Virus means a set of unauthorized instructions, programmatic or otherwise:
      A. Directed solely against the Insured; and
      B. That propagates themselves through the Computer System or networks;
      provided such instructions were maliciously introduced by a natural person.
      Counterfeit Money means an imitation of Money that is intended to deceive and to be taken as genuine.
      Credit, Debit or Charge Card Fraud means the Forgery or alteration of, on or in, any written instrument required
      in connection with any transaction involving any credit, debit or charge card issued to the Insured, or at the
      Insured’s request to any Employee.
      Custodian means the Insured, or any of the Insured partners or Members, or any Employee while having care
      and custody of Money, Securities or Other Property inside the Premises, excluding any person while acting as
      a Watchperson or janitor.
      Digital Signature means an electronic identifier created by computer, within, attached to, or logically associated
      with a record, and executed or adopted by a person with the intent to sign the record.
      Discover, Discovered or Discovery means the time when an Executive or individual responsible for placing
      insurance, first becomes aware of facts which would cause a reasonable person to assume that a loss of a type
      covered by this Coverage Part has been or will be incurred and includes loss:
      A. Where the details, act or acts causing or contributing to such loss may not yet be known;
      B. Which does not exceed the Retention set forth in Item 3. of the Crime Declarations;
      C. Which is sustained prior to the inception date of any coverage under this Coverage Part; or
      D. Which is the subject of an actual or potential claim in which it is alleged that an Insured is liable to a Third
         Party under circumstances which, if true, would constitute a loss under this Coverage Part.
      Electronic Data means facts or information converted to a form usable in a Computer System:
      A. Which does not provide instructions or directions to a Computer System; or
      B. Which is stored on electronic processing media for use by a Computer Program.
      Electronic Signature means a Digital Signature, an electronic sound, symbol or process, within, attached to, or
      logically associated with a record and executed or adopted by a person with the intent to sign the record.
      Employee means:
      A. Any natural person:
          1. While in the Insured’s service and for the first sixty (60) days immediately after termination of service,
             unless such termination is due to Theft or any other dishonest act committed by the Employee;
          2. Who the Insured compensates directly by salary, wages or commissions; and
          3. Who the Insured has the right to direct and control while performing services for the Insured.
      B. Any natural person who is temporarily furnished to the Insured:
          1. To substitute for an Employee as set forth in paragraph A. above, who is on medical, military or other
             leave of absence; or
          2. To meet seasonal or short-term work load conditions;
          while such person is subject to the Insured’s direction and control and performing services for the Insured,
          excluding, however, any such person while having care and custody of Money, Securities or Other Property
          outside the Premises.




Form 908 1001 Ed. 10/15                                                                                    Page 4 of 14


                                                                                        Exhibit A - Page 32
               Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 33 of 52


                                                                               Cri m e Cov e ra ge Part

      C. Any natural person who is leased to the Insured under a written agreement between the Insured and a labor
         leasing firm, to perform duties related to the conduct of the Insured’s business, but does not mean a
         temporary employee as described in paragraph B. above.
      D. Any natural person who is:
           1. A trustee, officer, employee, administrator or manager, except an administrator or manager who is an
              independent contractor of any Employee Benefit Plan; or
           2. A director or trustee of the Insured while that person is engaged in handling Money, Securities or Other
              Property of any Employee Benefit Plan.
      E. Any natural person:
           1. Who is a former Employee, partner, Member, Manager, or Executive retained as a consultant while
              performing services for the Insured;
           2. Who is a non-compensated officer;
           3. While acting as a non-compensated fund solicitor during fund raising campaigns; or
           4. Who is a guest student or intern pursuing studies or duties, excluding, however, any such person while
              having care and custody of Money, Securities or Other Property outside the Premises.
      F. Any attorney retained by the Insured, while performing legal services for the Insured.
      G. Any Employee of an entity merged or consolidated with the Insured prior to the effective date of this Policy.
      H. Any of the Insured Managers, directors or trustees while:
           1. Performing acts within the scope of the usual duties of an Employee; or
           2. Acting as a member of any committee duly elected or appointed by resolution of the Insured’s board of
              directors or board of trustees to perform specific, as distinguished from general, directorial acts on the
              Insured’s behalf.
      I.   Any Employee included above while on military service.
      However, Employee does not include any agent, broker, factor, commission merchant, consignee, independent
      contractor or representative of the same general character.
      Employee Benefit Plan means any welfare or pension benefit plan sponsored by an Insured Entity whether or
      not subject to the Employee Retirement Income Security Act of 1974 (ERISA), as amended, and as amended by
      the Pension Protection Act of 2006, which is operated solely by an Insured Entity or jointly by an Insured Entity
      and a labor organization for the benefit of Employees, provided that the Employee Benefit Plan shall not include
      any multi-employer plans.
      Executive means an Insured Entity’s owner, natural person partner, member of the board of directors, member
      of the board of trustees, officer, risk manager, in-house general counsel, Manager, or Member.
      Fiduciary means any natural person who is an Employee, trustee, officer, member of the board of directors,
      Member, Manager or an administrator of any Employee Benefit Plan while that person is handling Money,
      Securities or Other Property that belongs to any Employee Benefit Plan.
      Financial Instrument means checks, drafts or similar written promises, orders or directions to pay a sum certain
      in Money, that are made, drawn by or drawn upon an Insured Entity or by anyone acting as an Insured Entity’s
      agent, or that are purported to have been so made or drawn.
      Forgery means the signing of the name of another person or organization with intent to deceive. It does not mean
      a signature which consists in whole or in part of one's own name signed with or without authority, in any capacity,
      for any purpose.
      Fraudulent Instruction means:




Form 908 1001 Ed. 10/15                                                                                    Page 5 of 14


                                                                                        Exhibit A - Page 33
               Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 34 of 52


                                                                                 Cri m e Cov e ra ge Part

      A. An electronic, telegraphic, cable, teletype, telefacsimile or telephone instruction which purports to have been
         transmitted by the Insured, but which has in fact been fraudulently transmitted by someone else without the
         Insured’s knowledge or consent;
      B. A written instruction, other than a Financial Instrument, issued by the Insured, which was forged or altered
         by someone other than the Insured without the Insured’s knowledge or consent, or which purports to have
         been issued by the Insured, but was in fact fraudulently issued without the Insured’s knowledge or consent;
         or
      C. An electronic, telegraphic, cable, teletype, telefacsimile, telephone or written instruction initially received by
         the Insured which purports to have been transmitted by an Employee, but which was in fact fraudulently
         transmitted by someone else without the Insured’s or the Employee's knowledge or consent.
      Identity Fraud means the act of knowingly transferring or using, without lawful authority, a means of identification
      of an Executive with the intent to commit, aid or abet any unlawful activity that constitutes a violation of federal
      law or a felony under any applicable state or local law.
      Identity Fraud Expense means:
      A. Costs of notarizing fraud affidavits or similar documents for credit agencies, financial institutions, merchants
         or other credit grantors that have required that such affidavits be notarized;
      B. Costs for certified mail to law enforcement agencies, credit agencies, financial institutions, merchants or other
         credit grantors;
      C. Costs for long distance telephone calls to law enforcement agencies, credit agencies, financial institutions,
         merchants or other credit grantors to report or discuss any actual Identity Fraud;
      D. Lost wages, up to a maximum payment of one thousand dollars ($1,000.00) per week for a maximum period
         of five (5) weeks, as a result of absence from employment:
          1. To communicate with law enforcement agencies, legal counsel, credit agencies, financial institutions,
             merchants or other credit grantors;
          2. To complete fraud affidavits or similar documents; or
          3. Due to wrongful incarceration arising solely from someone having committed a crime in the Executive’s
             name; provided, that lost wages shall not apply in the case of wrongful incarceration absent all charges
             being dismissed or an acquittal.
      E. Loan application fees for reapplying for a loan or loans when the original application is rejected solely
         because the lender received incorrect credit information.
      F. Reasonable attorney fees incurred, with the Insurer’s prior written consent, for:
          1. Defense of lawsuits brought against the Insured Executive by financial institutions, merchants, other
             credit grantors or their collection agencies;
          2. The removal of any criminal or civil judgments wrongly entered against the Insured Executive; or
          3. Challenging the accuracy or completeness of any information in a consumer credit report.
      G. Costs for daycare and eldercare incurred solely as a direct result of any Identity Fraud Discovered during
         the Policy Period.
      But, Identity Fraud Expense does not include any expense or loss not listed in paragraphs A. through G. of this
      definition.
      In Transit means being conveyed by the Insured outside the Premises, from one place to another and in the
      custody of a Messenger, an armored motor vehicle carrier, or another person authorized by the Insured to have
      custody of Money, Securities or Other Property.




Form 908 1001 Ed. 10/15                                                                                      Page 6 of 14


                                                                                         Exhibit A - Page 34
               Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 35 of 52


                                                                                Cri m e Cov e ra ge Part

      Insured means any Insured Entity and any Employee Benefit Plan.
      Investigative Expenses means reasonable and necessary expenses (expenses other than internal corporate
      costs such as Employee salaries and wages) incurred by the Insured with the Insurer’s prior written consent to
      establish the amount of a covered loss. Investigative Expenses shall not include expenses incurred by any
      Client.
      Manager means a person serving in a directorial capacity for a limited liability company.
      Member means an owner of a limited liability company represented by its membership interest, who also may
      serve as a Manager.
      Messenger means any Executive, Member, Manager, including a relative thereof, or Employee of an Insured
      while having care and custody of Money, Securities or Other Property outside the Premises.
      Money means:
      A. Currency, coins and bank notes in current use and having a face value; and
      B. Travelers checks, register checks and money orders held for sale to the public.
      Other Property means any tangible property other than Money and Securities that has intrinsic value. Other
      Property does not include Computer Programs, Electronic Data, or Computer Systems or any property
      specifically excluded under this Coverage Part.
      Premises means the interior of that portion of any building the Insured occupies in conducting business.
      Restoration Expense means reasonable costs incurred by the Insured to reproduce Computer Programs or
      Electronic Data and enable the Insured to restore the Insured Computer System to the level of operational
      capability that existed immediately preceding a Computer Violation.
      However, Restoration Expense does not include:
      A. Internal corporate costs and expenses, including Employee remuneration and any costs related to any legal
         action;
      B. Expenses incurred as a result of the reconstruction of Computer Programs or Electronic Data recorded on
         media, including, but not limited to, magnetic or optical media if there are no analyses files, specifications or
         backups of Computer Programs or Electronic Data held outside the Premises;
      C. Expenses incurred as a result of the reconstruction of Computer Programs and Electronic Data if the
         Insured knowingly uses illegal copies of programs;
      D. Expenses incurred to render the Computer Programs and Electronic Data usable by replacement
         processing equipment;
      E. Expenses incurred to design, update or improve Computer Programs or Electronic Data or to perfect their
         operation or performance; or
      F. Expenses incurred as a result of alteration in Computer Programs and Electronic Data held on magnetic
         media due to the effect of magnetic fields, incorrect usage of the Computer Programs and Electronic Data,
         or the obsolescence of the Computer System.
      Robbery means the unlawful taking of Money, Securities or Other Property from the care and custody of a
      person by one who has:
      A. Caused or threatened to cause that person bodily harm; or
      B. Committed an obviously unlawful act witnessed by that person.
      Safe Burglary means the unlawful taking of:




Form 908 1001 Ed. 10/15                                                                                     Page 7 of 14


                                                                                         Exhibit A - Page 35
               Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 36 of 52


                                                                                Cri m e Cov e ra ge Part

      A. Money, Securities or Other Property from within a locked safe or vault by a person unlawfully entering the
         safe or vault as evidenced by marks of forcible entry upon its exterior; or
      B. A safe or vault from inside the Premises.
      Securities means negotiable and nonnegotiable instruments or contracts representing Money or Other Property
      and includes:
      A. Tokens, tickets, revenue and other stamps (whether represented by actual stamps or unused value in a
         meter) in current use; and
      B. Evidences of debt issued in connection with credit or charge cards, which cards are not issued by the
         Insured;
      but does not include Money.
      Theft means the intentional unlawful taking to the deprivation of an Insured or Client.
      Third Party means a person other than an Insured or Employee.
      Transfer Account means an account maintained by the Insured at a financial institution from which the Insured
      can initiate the transfer, payment or delivery of Money or Securities:
      A. By means of electronic, telegraphic, cable, teletype, telefacsimile or telephone instructions communicated
         directly through an electronic funds transfer system; or
      B. By means of written instructions (other than those described in Insuring Agreement I.B.) establishing the
         conditions under which such transfers are to be initiated by such financial institution through an electronic
         funds transfer system.
      Watchperson means any person the Insured retains specifically to have care and custody of Money, Securities
      or Other Property inside the Premises and who has no other duties.



IV.   EXCLUSIONS
      A. For the purpose of all Insuring Agreements this Coverage Part shall not cover:
          1. Partners
              Loss resulting from Theft, or any other dishonest act, committed by a natural person partner of an
              Insured Entity, whether acting alone or in collusion with others. However this Exclusion shall not apply
              to Insuring Agreement A.2. ERISA Fidelity.
          2. Prior Dishonesty
              Loss caused by an Employee which is sustained by the Insured after an Executive, becomes aware of
              a Theft or any other dishonest or criminal act which is:
              a. Valued at one thousand dollars ($1,000) or more, committed by such Employee while employed with
                 or in the service of an Insured;
              b.   Valued at twenty-five thousand dollars ($25,000) or more, committed by such Employee prior to
                   employment or service with an Insured; or
              c.   Committed more than ninety (90) days following the termination of such Employee.
          3. Employees, Managers, or Executives
              Loss resulting from Theft or any other dishonest act committed by an Employee, Manager, Member or
              Executive whether acting alone or in collusion with others or while performing services for the Insured or
              otherwise, except when covered under Insuring Agreements A.1., A.2. and A.3. of this Coverage Part.




Form 908 1001 Ed. 10/15                                                                                   Page 8 of 14


                                                                                        Exhibit A - Page 36
              Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 37 of 52


                                                                                   Cri m e Cov e ra ge Part

          4. Confidential Information
              Loss resulting from:
              a. The unauthorized disclosure of the Insured’s confidential information including, but not limited to,
                 patents, trade secrets, Electronic Data, Computer Programs, processing methods or customer
                 lists; or
              b.   The unauthorized use or disclosure of confidential information of another person or entity which is
                   held by the Insured including, but not limited to, financial information, personal information, credit
                   card information or similar non-public information.
          5. Governmental Action
              Loss resulting from expropriation, nationalization, seizure or destruction of Money, Securities or Other
              Property by order of governmental authority.
          6. Indirect/Consequential Loss
              Loss that is an indirect or consequential loss of any kind including, but not limited to, loss resulting from:
              a. The inability to realize income that the Insured would have realized had there been no loss of or
                 damage to Money, Securities or Other Property;
              b.   Payment of damages of any type for which the Insureds are legally liable. However, The Insurer will
                   pay compensatory damages arising directly from a loss covered under this Coverage Part;
              c.   Payment of Investigative Expenses except when covered under Insuring Agreement I.J. of this
                   Coverage Part;
              d.   Payment of costs, fees or other expenses the Insureds incur in establishing the existence of loss
                   under this Coverage Part; and
              e. Fines, penalties, multiple or punitive damages that the Insured’s incur.
          7. Legal Fees, Costs and Expenses
              Fees, costs and expenses incurred by the Insured which are related to any legal action, except when
              covered under Insuring Agreement I.J. of this Coverage Part.
          8. Trading
              Loss resulting directly or indirectly from trading, whether in the Insured’s name or in a genuine or
              fictitious account. However, the Insurer will pay for loss resulting directly from trading in a genuine or
              fictitious account when covered under Insuring Agreements A.1., A.2. or A.3. of this Coverage Part.
          9. War and Military Action
              Loss or damage resulting from:
              a. War, including undeclared or civil war;
              b.   Warlike action by a military force, including action in hindering or defending against an actual or
                   expected attack, by any government, sovereign or other authority using military personnel or other
                   agents; or
              c.   Insurrection, rebellion, revolution, usurped power, or action taken by governmental authority in
                   hindering or defending against any of these.
      B. For the purpose of Insuring Agreement A. Fidelity, this Coverage Part shall not cover:
          1. Inventory Shortage
              Loss or that part of any loss, the proof of which as to its existence or amount is dependent upon:




Form 908 1001 Ed. 10/15                                                                                         Page 9 of 14


                                                                                            Exhibit A - Page 37
              Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 38 of 52


                                                                                  Cri m e Cov e ra ge Part

             a. An inventory computation; or
             b.     A profit and loss computation.
             However, where the Insured establishes wholly apart from such computations that the Insured has
             sustained a loss, then the Insured may offer the Insured’s inventory records and actual physical count of
             inventory in support of the amount of loss claimed.
          2. Warehouse Receipts
             Loss resulting from the fraudulent or dishonest signing, issuing, canceling or failing to cancel, a
             warehouse receipt or any papers connected with it.
      C. For the purpose of Insuring Agreements I.C. Premises and I.D. Transit Coverage, this Coverage Part shall not
         cover:
          1. Accounting or Arithmetical Errors or Omissions
             Loss resulting from accounting or arithmetical errors or omissions.
          2. Exchanges or Purchases
             Loss resulting from the giving or surrendering of Money, Securities or Other Property in any exchange
             or purchase.
          3. Fire
             Loss or damage resulting from fire, however caused, except:
              a. Loss of or damage to Money, Securities; and
              b. Loss from damage to a safe or vault.
          4. Money Operated Devices
             Loss of Money, Securities or Other Property contained in any money operated device unless the
             amount of Money deposited in it is recorded by a continuous recording instrument in the device.
          5. Motor Vehicles or Equipment and Accessories
             Loss of or damage to motor vehicles, trailers or semi-trailers or equipment and accessories attached to
             them.
          6. Transfer or Surrender
             Loss of or damage to Money, Securities or Other Property after it has been transferred or surrendered
             to a person or place outside the Premises or Banking Premises:
             a. On the basis of unauthorized instructions;
             b.     As a result of a threat to do bodily harm to any person;
             c.     As a result of a threat to do damage to Money, Securities or Other Property;
             d.     As a result of a threat to introduce a denial of service attack into the Insured’s Computer System;
             e. As a result of a threat to introduce a virus or other malicious instruction into the Insured’s Computer
                System which is designed to damage, destroy or corrupt data or Computer Programs stored within
                the Insured’s Computer System;
             f.     As a result of a threat to contaminate, pollute or render substandard the Insured’s products or goods;
                    or
             g.     As a result of a threat to disseminate, divulge or utilize:
                    1) The Insured’s confidential information; or




Form 908 1001 Ed. 10/15                                                                                    Page 10 of 14


                                                                                         Exhibit A - Page 38
               Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 39 of 52


                                                                                Cri m e Cov e ra ge Part

                   2) Weaknesses in the source code within the Insured’s Computer System.
              However, this Exclusion does not apply with respect to Insuring Agreement I.D. Transit Coverage, to loss
              of Money, Securities or Other Property while outside the Premises in the care and custody of a
              Messenger, if the Insured:
                       a) Had no knowledge of any Threat at the time the conveyance began; or
                       b) Had knowledge of a Threat at the time the conveyance began, but the loss was not related to
                          the Threat.
          7. Vandalism
              Loss from damage to the Premises or its exterior, or to any safe, vault, cash register, cash box, cash
              drawer or Other Property by vandalism or malicious mischief.
          8. Voluntary Parting
              Loss resulting from the Insured or anyone acting on the Insured’s express or implied authority, being
              induced by any dishonest act to voluntarily part with title to or possession of any Money, Securities or
              Other Property.
      D. For the purpose of Insuring Agreement I.E. Computer Crime, this Coverage Part shall not cover:
          1. Credit Card Transactions
              Loss resulting from the use or purported use of credit, debit, charge, access, convenience, identification,
              stored-value or other cards or the information contained on such cards.
          2. Funds Transfer Fraud
              Loss resulting from a Fraudulent Instruction directing a financial institution to transfer, pay or deliver
              Money or Securities from the Insured’s Transfer Account.
          3. Inventory Shortages
              Loss or that part of any loss, the proof of which as to its existence or amount is dependent upon:
              a. An inventory computation; or
              b.   A profit and loss computation.
      E. For the purpose of Insuring Agreement I.F. Funds Transfer Fraud, this Coverage Part shall not cover loss
         resulting from the use of a computer to fraudulently cause a transfer of Money, Securities or Other
         Property.



V.    LIMIT OF LIABILITY
      A. Regardless of the number of Insureds, the most the Insurer will pay for each loss is the applicable Limit of
         Liability set forth in Item 3. of the Crime Declarations.
      B. If a direct loss is covered under more than one Insuring Agreement, the maximum the Insurer will pay for
         such loss shall not exceed the largest Limit of Liability applicable under any such Insuring Agreements.
      C. All loss resulting from a single act or any number of acts of the same Employee or Third Party, and all loss
         whether such act or acts occurred before or during the Policy Period, will be treated as a single loss and the
         applicable Limit of Liability set forth in Item 3. of the Crime Declarations will apply, subject to Section XI.
         Liability for Prior Losses.
      D. All loss covered under Insuring Agreement I.E.2. shall be part of, and not in addition to, the Limit of Liability
         for Insuring Agreement I.E.1.




Form 908 1001 Ed. 10/15                                                                                    Page 11 of 14


                                                                                         Exhibit A - Page 39
                 Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 40 of 52


                                                                                    Cri m e Cov e ra ge Part

        E. All loss covered under Insuring Agreement J. shall be part of, and not in addition to, the Limit of Liability for
           the applicable Insuring Agreement as set forth in Item 3. of the Crime Declarations.



VI.     RETENTION
        A. The Insurer’s liability under this Coverage Part applies only to that part of loss which is excess of the
           applicable Retentions stated in Item 3. of the Crime Declarations.
        B. If a loss is subject to different Retentions, in different Insuring Agreements, the applicable Retentions will be
           applied separately to each part of such loss but the sum of such Retentions shall not exceed the largest
           applicable Retention.
        C. If an Insured receives payment under another policy or bond, after applying a deductible or retention for loss
           also covered under this Coverage Part, then the applicable Retention set forth in Item 3. of the Crime
           Declarations shall be reduced by the deductible or retention previously applied to such loss.
        D. If a loss is covered under Insuring Agreements E.1. and E.2., then only the Retention for a loss under Insuring
           Agreement E.1. shall be applicable.



VII.    DISCOVERY AND PROOF OF LOSS
        A. Knowledge possessed by any Insured or Discovery by any Insured shall be deemed knowledge possessed
           by or Discovery by all Insureds.
        B. Upon Discovery, the Named Insured shall provide the Insurer with written notice of any loss or potential
           loss as soon as practicable, but in no event later than one hundred eighty (180) days after an Executive,
           chief information officer or any person responsible for the management of the Insured’s insurance claims, or
           any equivalent position, Discovers such loss or potential loss. The Named Insured shall:
            1. Furnish to the Insurer proof of loss, duly sworn to, with full particulars, within one hundred eighty (180)
               days after Discovery.
            2. Submit to examination under oath at the Insurer’s request;
            3. Produce for the Insurer’s examination all pertinent records; and
            4. Cooperate with the Insurer in the investigation and settlement of any loss or claim.



VIII.   ADDITIONAL PREMISES OR EMPLOYEES
        If, during the Policy Period, the Insured establishes any additional Premises or hires additional Employees,
        other than through consolidation or merger with, or purchase or acquisition of assets or liabilities of another entity,
        such Premises and Employees shall automatically be covered under this Coverage Part. Notice to the Insurer
        of an increase in the number of Premises or Employees, which did not result from a consolidation, merger,
        purchase or acquisition of another entity, need not be given and no additional premium need be paid for the
        remainder of the Policy Period shown in the Crime Declarations.



IX.     EMPLOYEE BENEFIT PLANS
        A. If any Employee Benefit Plan is insured jointly with any other Employee Benefit Plan under this Coverage
           Part, the Insured or the Plan Administrator must select a Limit of Liability for Insuring Agreement I.B. of this




Form 908 1001 Ed. 10/15                                                                                        Page 12 of 14


                                                                                             Exhibit A - Page 40
                Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 41 of 52


                                                                                    Cri m e Cov e ra ge Part

           Coverage Part that is sufficient to provide a Limit of Liability for each Employee Benefit Plan that is at least
           equal to that required by ERISA if each Employee Benefit Plan were separately insured. Then, if at the time
           a loss is discovered the Limit of Liability is not equal to or greater than that required by ERISA, the Insurer
           agrees to automatically increase the Limit of Liability to equal the amount required under ERISA.
       B. If the Named Insured is an entity other than an Employee Benefit Plan, any payment the Insurer makes for
          loss sustained by any Employee Benefit Plan will be made to the Employee Benefit Plan sustaining the
          loss.
       C. If two or more Employee Benefit Plans are Insureds under this Coverage Part, any payment for loss:
           1. Sustained by two or more Employee Benefit Plans; or
           2. Of commingled Money, Securities or Other Property of two or more Employee Benefit Plans;
           will be made to each Employee Benefit Plan sustaining loss in the proportion that the Limit of Liability
           required for each Employee Benefit Plan bears to the total Limit of Liability of all Employee Benefit Plans
           sustaining loss.
       D. No retention shall apply to loss sustained by an Employee Benefit Plan covered under this Coverage Part.



X.     DISCOVERY BASIS
       Subject to Section VIII. Change in Control or Exposure of the Common Policy Terms and Conditions and Section
       XI. Liability for Prior Losses of this Coverage Part, coverage under this Coverage Part is available for loss
       sustained at any time and Discovered during the Policy Period.



XI.    LIABILITY FOR PRIOR LOSSES
       If this Coverage Part replaces a policy that provided the Insured with an extended period of time after termination
       in which to discover loss and which did not terminate at the time this Coverage Part became effective the Insurer
       will not pay for loss that occurred during the Policy Period of that prior policy which is Discovered by the
       Insured during the extended period to Discover loss, unless the amount of loss exceeds the limit of liability and
       retention amount of that prior policy. In such case, the Insurer will pay for the excess loss subject to the terms
       and conditions of this Coverage Part. Any payment the Insurer makes for the excess loss will not be greater than
       the difference between the limit of liability and retention amount of that prior policy and the Limit of Liability shown
       in Item. 3. of the Crime Declarations. The Insurer will not apply the Retention shown in the Crime Declarations to
       this excess loss.



XII.   OWNERSHIP
       A. Except as stated in XIII.B. below, Money, Securities and Other Property covered under this Coverage Part
          applies only to Money, Securities and Other Property owned or leased by an Insured or for which the
          Insured is legally liable and provided that coverage shall only apply to damage to Premises if the Insured is
          the owner or is legally liable for such damage.
       B. With respect to Insuring Agreement I.A.3, Client Property, Money, Securities and Other Property covered
          under this Coverage Part applies only to Money, Securities and Other Property that a Client owns or
          leases or for which the Client is legally liable while the Money, Securities and Other Property is inside the
          Client’s Premises.




Form 908 1001 Ed. 10/15                                                                                        Page 13 of 14


                                                                                             Exhibit A - Page 41
                 Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 42 of 52


                                                                                   Cri m e Cov e ra ge Part

XIII.   VALUATION AND SETTLEMENT
        The Insurer shall pay:
        A. The actual market value of lost, damaged or destroyed Securities at the closing price of such Securities on
           the business day immediately preceding the day on which a loss is Discovered; or the cost of replacing
           Securities, whichever is less, plus the cost to post a Lost Instrument Bond;
        B. The cost of blank books, pages or tapes or other blank materials to replace lost or damaged books of account
           or other records;
        C. The least of:
            1. The actual cash value of the Other Property; or
            2. The cost to repair or replace property, other than precious metals, with that of similar quality and value,
            at the time the Parent Organization complies with Section VII. Discovery and Proof of Loss, regarding the
            furnishing of proof of loss;
        D. The United States of America dollar value of Money of the country in which the loss or damage occurred as
           determined by the rate of exchange published in The Wall Street Journal on the day the loss is Discovered.
        E. The United States of America dollar value of any precious metals as determined by The Wall Street Journal
           Cash Prices, Precious Metals, on the day loss involving such precious metals is Discovered.



XIV.    REPRESENTATIONS
        The declarations and statements in the Application for this Coverage Part are representations and the Insurer
        has relied on such representations when issuing this Coverage Part. Such representations are incorporated into
        and constitute part of this Coverage Part.



XV.     TERMINATION OF PRIOR BONDS OR POLICIES
        Any prior bonds or policies issued by the Insurer or any subsidiary or affiliate of the Hanover Insurance Company
        shall terminate, if not already terminated, as of the inception of this Coverage Part.




XVI.    RESCINDABILITY

        The Insurer shall not be entitled under any circumstances to void or rescind this Policy with respect to any
        Insured.




Form 908 1001 Ed. 10/15                                                                                       Page 14 of 14


                                                                                            Exhibit A - Page 42
                Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 43 of 52


                                                                                                          Endorsement


     Coverage Part: Crime                                                    Endorsement Number: 1

     Issued To: KTS HOLDINGS LLC                                             Policy Number: BDY-1050709-03

     Issued By: The Hanover Insurance Company                                Effective Date: 05/01/2019




             FUNDS TRANSFER FRAUD – FALSE PRETENSES COVERAGE


     In consideration of the premium charged it is agreed that:

     A. Item 3.F. of the Crime Declarations is amended to include:


                                                                  Limits of Liability            Retentions

         Funds Transfer Fraud -- False Pretenses                       $100,000                    $10,000



     B. Section I.F. of Insuring Agreements is amended to include:
         Funds Transfer Fraud--False Pretenses
         The Insurer will pay the Insured for direct loss of Money or Securities resulting from False Pretenses
         directing an Employee to transfer, pay or deliver Money or Securities.
     C. Section III. Definitions is amended to include:
         False Pretenses means the fraudulent misrepresentation of a material fact, including but not limited to social
         engineering, pretexting, phishing, spear phishing or any other confidence trick, by a person purporting to be an
         Employee, Vendor or Client, to an Employee who is authorized by an Insured Entity to transfer Money or
         Securities or instruct another Employee to transfer Money or Securities.
         Vendor means a natural person or entity that has provided goods or services to an Insured Entity pursuant to
         a written agreement or other arrangement. Vendor does not mean a financial institution, bank, credit union,
         asset manager, broker-dealer, or any other financial institution, an armored motor vehicle company or any
         similar entity.
     D. Section IV. Exclusions, paragraph C.8. is deleted in its entirety.




All other terms and conditions remain unchanged. The title and any headings in this endorsement are solely for
convenience and form no part of the terms and conditions of coverage.



Form 908 1155 Ed. 10/15                                                                                       Page 1 of 1


                                                                                            Exhibit A - Page 43
                Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 44 of 52


                                                                                                        Endorsement


     Coverage Part: Crime                                                  Endorsement Number: 2

     Issued To: KTS HOLDINGS LLC                                           Policy Number: BDY-1050709-03

     Issued By: The Hanover Insurance Company                              Effective Date: 05/01/2019




                   VANBRIDGE CRIME ENHANCEMENT ENDORSEMENT

     In consideration of the premium charged it is agreed that:

                                     Amend Client Property Insuring Agreement
     Section I.A.3. Client Property is deleted and replaced with the following:
         3. Client Property
         The Insurer will pay the Insured for direct loss of or damage to Money, Securities and Other Property
         sustained by the Insured’s Client resulting from Theft committed by an identified Employee.

                                Amend Definition of Employee (Days After Termination)
     Section III.A.1. of the definition of Employee is deleted and replaced with the following:
         A. Any natural person:
            1. While in the Insured’s service and for the first ninety (90) days immediately after termination of service,
               unless such termination is due to Theft or any other dishonest act committed by the Employee;

                          Amend Definition of Employee (Include Independent Contractors)

     A. Section III. Definitions, the definition of Employee is amended to include the following:
         Any natural person or independent contractor performing acts within the usual scope of duties of an
         Employee and while under the exclusive direction of an Insured Entity pursuant to a written contract.
     B. Section III. Definitions, the last sentence of the definition of Employee is deleted and replaced by:
         However, Employee does not include any agent, broker, factor, commission merchant, consignee or
         representative of the same general character.

                                               Amend Definition of Computer Fraud

     Section III. the definition of Computer Fraud is deleted and replaced with the following:
         Computer Fraud means the use of any computer to fraudulently cause a transfer of Money, Securities or
         Other Property from inside the Premises or Banking Premises:
         1. To a person (other than a Messenger) outside the Premises or Banking Premises; or

All other terms and conditions remain unchanged. The title and any headings in this endorsement are solely for
convenience and form no part of the terms and conditions of coverage.



Form 908 1173 Ed. 04/17                                                                                         Page 1 of 3


                                                                                           Exhibit A - Page 44
                 Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 45 of 52


                                                                                                        Endorsement


     Coverage Part: Crime                                                  Endorsement Number: 2

     Issued To: KTS HOLDINGS LLC                                           Policy Number: BDY-1050709-03

     Issued By: The Hanover Insurance Company                              Effective Date: 05/01/2019


          2. To a place outside the Premises or Banking Premises.

                                           Amend Prior Dishonesty Exclusion

      Section IV.A.2. Prior Dishonesty exclusion is deleted and replaced with the following:
          2. Prior Dishonesty
              Loss caused by an Employee which is sustained by the Insured after an Executive becomes aware of a
              Theft or any other dishonest or criminal act which is:
              a. Valued at twenty-five thousand ($25,000) or more, committed by such Employee while employed with
                 or in the service of an Insured;
              b. Valued at twenty-five thousand ($25,000) or more, committed by such Employee prior to employment
                 or service with an Insured; or
              c. Committed more than ninety (90) days following the termination of such Employee.

                               Amend Discovery and Proof of Loss (Specific Positions)

      Section VII.B. of Discovery and Proof of Loss, is deleted and replaced with the following:
          B. Upon Discovery, the Named Insured shall provide the Insurer with written notice of any loss or potential
             loss as soon as practicable, but in no event later than one hundred eighty (180) days after the Human
             Resources, Risk Management Department, General Counsel, or any equivalent position, Discovers such
             loss or potential loss. The Named Insured shall:
              1. Furnish to the Insurer proof of loss, duly sworn to, with full particulars, within one hundred eighty (180)
                 days after Discovery.
              2. Submit to examination under oath at the Insurer’s request;
              3. Produce for the Insurer’s examination all pertinent records; and
              4. Cooperate with the Insurer in the investigation and settlement of any loss or claim.

                        Amend Acquisition Threshold (Acquisition of Another Organization)

      Only as pertains to this endorsement, Section VIII.C. of Change in Control or Exposure of the Common Policy
      Terms and Conditions is deleted and replaced with the following:
          C. Acquisition of Another Organization
              If before or during the Policy Period the Insured Entity acquires the voting rights of another entity such
              that the acquired entity becomes a Subsidiary, then coverage for such Subsidiary and its Insureds shall
              be provided but only for Claims for Wrongful Acts after the date such entity became a Subsidiary.
All other terms and conditions remain unchanged. The title and any headings in this endorsement are solely for
convenience and form no part of the terms and conditions of coverage.



Form 908 1173 Ed. 04/17                                                                                        Page 2 of 3


                                                                                           Exhibit A - Page 45
               Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 46 of 52


                                                                                                     Endorsement


     Coverage Part: Crime                                               Endorsement Number: 2

     Issued To: KTS HOLDINGS LLC                                        Policy Number: BDY-1050709-03

     Issued By: The Hanover Insurance Company                           Effective Date: 05/01/2019


            If during the Policy Period the Insured Entity acquires another entity and at the time of such acquisition
            the entity becomes a Subsidiary (or would have but for its absorption into the Insured) and the total assets
            of the acquired entity exceeded fifty percent (50 %) of the Insured Entity as of the beginning of the Policy
            Period, then the Named Insured shall agree to any amendments to the terms of this Policy, including, but
            not limited to, any additional premium the Insurer may require.




All other terms and conditions remain unchanged. The title and any headings in this endorsement are solely for
convenience and form no part of the terms and conditions of coverage.



Form 908 1173 Ed. 04/17                                                                                    Page 3 of 3


                                                                                       Exhibit A - Page 46
                Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 47 of 52


                                                                                                      Endorsement


     Coverage Part: Crime                                                Endorsement Number: 3

     Issued To: KTS HOLDINGS LLC                                         Policy Number: BDY-1050709-03

     Issued By: The Hanover Insurance Company                            Effective Date: 05/01/2019




  DESIGNATED INDIVIDUALS OR CLASSES OF INDIVIDUALS AS EMPLOYEES


     In consideration of the premium charged it is agreed that:

     A. This endorsement applies to the following Insuring Agreement(s):

         A. 1. Employee Theft


     B. Section III. Definitions, the definition of Employee is amended to include any natural person or group of natural
        persons listed below.

         Individuals or Classes of Individuals

         Owner Operators




All other terms and conditions remain unchanged. The title and any headings in this endorsement are solely for
convenience and form no part of the terms and conditions of coverage.



Form 908 3042 Ed. 01/14                                                                                     Page 1 of 1

                                                                                        Exhibit A - Page 47
Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 48 of 52




              EXHIBIT B




                                                    Exhibit A - Page 48
          Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 49 of 52


                                                                       Kaufman Dolowich & Voluck, LLP
                                                                              135 S. LaSalle Street, Suite 2100
                                                                                       Chicago, Illinois 60603

                                                                                        Main: (312) 646-6744
                                                                                         Fax: (312) 896-9403
David T. Brown
                                                                                            www.kdvlaw.com
Email:    dbrown@kdvlaw.com
Direct:   (312) 646-6743



October 14, 2019

VIA EMAIL

Christos Georgalis
FLANNERY GEORGALIS, LLC
1375 E. 9th Street, 30th Floor
Cleveland, Ohio 44114
chris@flannerygeorgalis.com

Insured:                 KTS Holdings LLC DBA Soar Transportation Group
Underwriting Co.:        The Hanover Insurance Company
Policy No.:              BDY1050709-03
Policy Period:           May 1, 2019 to May 1, 2020
Matter:                  In re Roscoe Atkinson
Hanover Claim No.:       00-00037676
Our File No.:            035215-0032

Dear Mr. Georgalis:

As you know, we represent The Hanover Insurance Company (“Hanover”) with respect to KTS Holdings
LLC DBA Soar Transportation Group’s (“Soar”) submission of a putative loss incurred in relation to
conduct by its former controller Roscoe Atkinson (the “Claim”), for coverage under the above-captioned
Private Company Advantage Policy issued by Hanover to Soar (the “Policy”).

At this time, Hanover wishes to advise Soar of its coverage position. Based on the information provided
to date and as further explained below, Hanover is constrained to advise that coverage will not be
afforded to the Claim under the Policy. If you disagree with Hanover’s position as set forth herein upon
reviewing this correspondence, please advise Hanover of any other information or documentation that you
would like Hanover to consider for this matter. Hanover’s coverage position is necessarily based upon the
information provided to date.

The Claim

Soar submitted a proof of loss (“POL”) for the Claim on August 6, 2019, along with certain information
in support of the Claim. On September 20, 2019, Soar subsequently provided additional information
regarding the Claim, pursuant to our September 6, 2019 request.

Based on the information provided, we understand that between May 25, 2018 and March 27, 2019,
Roscoe Atkinson, while serving as Soar’s controller, issued payments to San Tan Financial, LLC (“San
Tan”), a company that Atkinson apparently owned. Atkinson used two methods to issue the payments to




                                                                                 Exhibit A - Page 49
         Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 50 of 52
                                                                                        Christos Georgalis
                                                                                FLANNERY GEORGALIS, LLC
                                                                                         October 14, 2019
                                                                                                   Page 2

San Tan, which Soar refers to as: (1) the factoring scheme and (2) checks on demand scheme.

In the factoring scheme, Atkinson created invoices (a/k/a settlements) for carriers not being used by Soar
based on an old order number, with payment to be made to San Tan as a factoring company for the
carrier. Atkinson then “cut the check” (which apparently involved authorizing, creating, printing, and
signing the check) to pay for the fictitious invoice. Atkinson would then reverse the transaction in Soar’s
accounting systems. According to Soar, the factoring scheme would have been caught through the bank
reconciliation, but for the fact that reconcilliation was overseen by Atkinson. Soar seeks $698,204.81 for
checks issued by Atkinson pursuant to the factoring scheme.

In the checks on demand scheme, Atkinson used a function of Soar’s accounting system, known as
“check on demand,” that allows a person to write a check to any person or entity and code it to any
internal account – without having to set up the payee as an authorized vendor in Soar’s system. Hanover
understands that Atkinson was able to authorize, write, print, and execute checks payable to San Tan via
this process on his own and without being subject to any internal control mechanism. Soar seeks
$181,713.44 for checks issued by Atkinson pursuant to the checks on demand scheme.

Soar also seeks $181,713.44 purportedly incurred for certain services provided by your law firm; Skoda
Minotti; and Sonoran Capital Advisors beginning in early 2019.

Hanover understands that approximately $568,000 in cash or assets seized or anticipated to be seized
from Atkinson, along with potential other property seized from Atkinson, will be subject to a civil
forfeiture proceeding, which Soar anticipates will result in the forfeited assets being returned to Soar or
credited towards Soar’s liabilities (e.g., payroll taxes not paid while Atkinson served as controller).

Coverage Position

The Policy includes a Crime Coverage Part, which pursuant to Section X. applies only to loss Discovered
during the Policy Period (e.g., May 1, 2019 – May 1, 2020). The POL states that the putative loss at issue
in the Claim was discovered on May 2, 2019. Hanover understands that Soar seeks coverage under the
Policy; specifically, Insuring Agreements A.1. Employee Theft and J. Investigative Expenses.

The Policy’s Crime Coverage Part provides at Section XIV. Representations that the declarations and
statements in the Application for this Coverage Part are representations and Hanover has relied on such
representations when issuing this Coverage Part, and that such representations are incorporated into and
constitute part of this Coverage Part. Application is defined in the Common Policy Terms and Conditions
to include any portion of an application given to Hanover for this Policy including any attachments,
written information and materials provided to Hanover by or on behalf of Soar for the purposes of
Hanover’s underwriting of the Policy, and any warranty provided to Hanover within the past three years
in connection with any coverage part or policy of which this Policy is a renewal or replacement. The
Initial Application (defined below) was signed and submitted within three years prior to issuance of the
Policy.

When Soar sought insurance coverage from Hanover, it submitted a multi-coverage application dated
April 20, 2016 (the “Initial Application). Based on the representations in the Initial Application, Hanover
issued to Soar a policy and renewal policies substantially similar to the Policy. Most recently, Soar
submitted a renewal business application dated April 29, 2019 (the “Renewal Application”) to procure the
Policy. The Initial Application, the Renewal Application, and related materials provided to Hanover are
referred to, collectively, as the “Application Materials.” Certain statements by Soar in the Application




                                                                                  Exhibit A - Page 50
           Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 51 of 52
                                                                                            Christos Georgalis
                                                                                    FLANNERY GEORGALIS, LLC
                                                                                             October 14, 2019
                                                                                                       Page 3

Materials are discussed below.

Check Signing By Persons Responsible for Bank Account Reconciliation

Soar answered Question 2 of the Internal Controls portion of the Crime Coverage Section in the Initial
Application regarding check signing by persons responsible for bank account reconciliation as follows:

        2. Does someone other than the person responsible for reconciling bank accounts:

       Make deposits? Yes☒ No☐           Make withdrawals? Yes☒ No☐         Sign checks?    Yes☒ No☐

Soar answered Question 1 of the Crime Coverage Section in the Renewal Application regarding check
signing by persons responsible for bank account reconciliation as follows:

      1.     Does the Applicant:
             a. Allow the employees who reconcile the monthly banks statements to also:
                1) Sign checks?                                                             Yes☐ No☒

Payment Controls

Soar answered Question 4 of the Internal Controls portion of the Crime Coverage Section in the Initial
Application regarding payment controls as follows:

        4. Is segregation of duties practiced in the following areas:

        Inventory management?              Yes☒ No☐ Cash receipts?                         Yes☒ No☐
        Vendor approval?                   Yes☒ No☐ Oversight of blank check               Yes☒ No☐
                                                    stock?
        Purchase order approval and        Yes☒ No☐ Retail checks and credit card          Yes☒ No☐
        payment?                                    receipts?

Soar answered Question 4 of the Computer and Funds Transfer Controls portion of the Crime Coverage
Section in the Initial Application regarding payment controls as follows:

      4.     Are computer check writing functions separate from check                      Yes☒ No☐
             authorization?

Soar answered Question 2 of the Crime Coverage Section in the Renewal Application regarding payment
controls as follows:

      2.     Does the Applicant verify invoices against a corresponding                    Yes☒ No☐
             purchase order, receiving report and the authorized master vendor
             list prior to issuing payment?

Hanover relied on the Application Materials when issuing the Policy. However, the documentation
reflects, and Soar has confirmed, that persons who signed checks (including Atkinson) were also
responsible for reconcilling Soar’s bank accounts. This is contrary to the representations in the
Application Materials. It is also of note that Soar acknowledges in the POL that “the only way to catch
[the factoring scheme] would be through the bank reconciliation, which [Atkinson] oversaw.”




                                                                                       Exhibit A - Page 51
          Case 2:20-cv-00125-CW Document 2-1 Filed 02/24/20 Page 52 of 52
                                                                                              Christos Georgalis
                                                                                      FLANNERY GEORGALIS, LLC
                                                                                               October 14, 2019
                                                                                                         Page 4

Additionally, the documentation reflects that Atkinson issued payments without the verifications and
controls described in the application materials.1 In particular, Atkinson was able to issue payments to an
unapproved payee without Soar verifying a corresponding purchase order or invoice. Further, Atkinson
had the ability to authorize checks and to generate, print, and sign checks from Soar’s computer system
without involving another person. The foregoing is contrary to the representations in the Application
Materials.

Hanover thus must decline coverage for this Claim due to the material misrepresentations contained in the
Application Materials based upon the Policy’s terms and applicable law.

As the material misrepresentations in the Application Materials are dispositive of coverage, Hanover does
not address all other issues based on the terms of Insuring Agreements A.1. and J or any other terms,
provisions, conditions, or exclusions to the Policy. Hanover reserves its rights to decline coverage, in
whole or in part, for any portion of the Claim for any reason, including but not limited to all of those
reasons set forth herein.

Hanover is constrained by the information submitted to date to advise that coverage will not apply for the
Claim under the Policy for those reasons expressed in this correspondence. If Soar disagrees or has any
other information it would like Hanover to consider regarding this matter, please provide it to the
undersigned at your earliest convenience so that Hanover may take such information under consideration.

In the meantime, Hanover reserves all rights under the Policy and applicable law with respect to this
Claim or any other matter, without waiver. Nothing said, or left unsaid, herein constitutes a waiver of
Hanover’s rights under the Policy and applicable law with respect to this Claim, or any other matter.

Very truly yours,

Kaufman Dolowich & Voluck, LLP



David T. Brown

cc:      Christopher D. Blum, KDV

         Ginger Johnson, Hanover




4822-1648-0169, v. 1




1
 It appears that others who previously held Atkinson’s position or had similar access to Soar’s accounting software
had the same ability to use the checks on demand function, but may not have utilized that function.




                                                                                         Exhibit A - Page 52
